Exhibit 10.1

 

SECOND AMENDED AND RESTATED FINANCING AND SECURITY AGREEMENT

 

Dated

 

November 5, 2008

 

By and Between

 

GENERAL PHYSICS CORPORATION

 

as Borrower

 

And

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Lender

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

1

Section 1.1

 

Certain Defined Terms.

1

Section 1.2

 

Accounting Terms and Other Definitional Provisions.

19

 

 

 

 

ARTICLE II THE CREDIT FACILITIES

19

Section 2.1

 

The Revolving Credit Facility.

19

2.1.1

 

Revolving Credit Facility.

19

2.1.2

 

Procedure for Making Advances Under the Revolving Loan; Lender Protection Loans.

20

2.1.3

 

Borrowing Base.

20

2.1.4

 

Borrowing Base Report.

21

2.1.5

 

Revolving Credit Note.

21

2.1.6

 

Mandatory Prepayments of Revolving Loan.

22

2.1.7

 

Optional Prepayments of Revolving Loan.

22

2.1.8

 

The Collateral Account.

22

2.1.9

 

Revolving Loan Account.

23

2.1.10

 

Revolving Credit Unused Line Fee.

23

Section 2.2

 

The Letter of Credit Facility.

23

2.2.1

 

Letters of Credit.

23

2.2.2

 

Letter of Credit Fees.

24

2.2.3

 

Terms of Letters of Credit.

24

2.2.4

 

Procedures for Letters of Credit.

25

2.2.5

 

Payments of Letters of Credit.

25

2.2.6

 

Change in Law; Increased Cost.

26

2.2.7

 

General Letter of Credit Provisions.

27

Section 2.3

 

Applicable Interest Rates.

28

Section 2.4

 

General Financing Provisions.

28

2.4.1

 

Borrowers’ Representatives.

28

2.4.2

 

Use of Proceeds of the Revolving Loan.

30

2.4.3

 

Origination Fee.

30

2.4.4

 

Monitoring Fee.

30

2.4.5

 

Computation of Interest and Fees.

31

2.4.6

 

Maximum Interest Rate.

31

2.4.7

 

Payments.

31

2.4.8

 

Liens; Setoff.

31

2.4.9

 

Requirements of Law.

32

2.4.10

 

Guaranty.

32

2.4.11

 

ACH Transactions and Swap Contracts.

35

2.4.12

 

Termination of Revolving Credit Facility.

35

 

 

 

 

ARTICLE III THE COLLATERAL

36

Section 3.1

 

Debt and Obligations Secured.

36

Section 3.2

 

Grant of Liens.

36

Section 3.3

 

Collateral Disclosure List.

36

Section 3.4

 

Personal Property.

37

Section 3.5

 

Record Searches.

37

Section 3.6

 

Costs.

37

Section 3.7

 

Release.

38

Section 3.8

 

Inconsistent Provisions.

38

 

--------------------------------------------------------------------------------


 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

38

Section 4.1

 

Representations and Warranties.

38

4.1.1

 

Subsidiaries.

38

4.1.2

 

Existence.

38

4.1.3

 

Power and Authority.

39

4.1.4

 

Binding Agreements.

39

4.1.5

 

No Conflicts.

39

4.1.6

 

No Defaults, Violations.

39

4.1.7

 

Compliance with Laws.

40

4.1.8

 

Margin Stock.

40

4.1.9

 

Investment Company Act; Margin Stock.

40

4.1.10

 

Litigation.

40

4.1.11

 

Financial Condition.

40

4.1.12

 

Full Disclosure.

41

4.1.13

 

Indebtedness for Borrowed Money.

41

4.1.14

 

Taxes.

41

4.1.15

 

ERISA.

41

4.1.16

 

Title to Properties.

42

4.1.17

 

Patents, Trademarks, Etc.

42

4.1.18

 

Employee Relations.

42

4.1.19

 

Presence of Hazardous Materials or Hazardous Materials Contamination.

43

4.1.20

 

Perfection and Priority of Collateral.

43

4.1.21

 

No Suspension or Debarment.

43

4.1.22

 

Collateral Disclosure List.

43

4.1.23

 

Business Names and Addresses.

43

4.1.24

 

Equipment.

44

4.1.25

 

Accounts.

44

4.1.26

 

Compliance with Eligibility Standards.

44

Section 4.2

 

Survival; Updates of Representations and Warranties.

44

 

 

 

 

ARTICLE V CONDITIONS PRECEDENT

45

Section 5.1

 

Conditions to the Initial Advance and Initial Letter of Credit.

45

5.1.1

 

Organizational Documents.

45

5.1.2

 

Opinion of Borrowers’ Counsel.

45

5.1.3

 

Organizational Documents - Guarantor.

46

5.1.4

 

Consents, Licenses, Approvals, Etc.

46

5.1.5

 

Note.

46

5.1.6

 

Financing Documents and Collateral.

47

5.1.7

 

Other Financing Documents.

47

5.1.8

 

Other Documents, Etc.

47

5.1.9

 

Payment of Fees.

47

5.1.10

 

Collateral Disclosure List.

47

5.1.11

 

Recordings and Filings.

47

5.1.12

 

Insurance Certificate.

47

5.1.13

 

Landlord’s Waivers.

47

5.1.14

 

Blocked Account Agreements.

48

5.1.15

 

Borrowing Base Report.

48

Section 5.2

 

Conditions to all Extensions of Credit.

48

5.2.1

 

Compliance.

48

5.2.2

 

Borrowing Base.

48

5.2.3

 

Default.

48

5.2.4

 

Representations and Warranties.

48

5.2.5

 

Adverse Change.

48

5.2.6

 

Legal Matters.

49

 

2

--------------------------------------------------------------------------------


 

ARTICLE VI COVENANTS

49

Section 6.1

 

Affirmative Covenants.

49

6.1.1

 

Financial Statements.

49

6.1.2

 

Recordkeeping, Rights of Inspection, Field Examination, Etc.

50

6.1.3

 

Existence.

51

6.1.4

 

Compliance with Laws.

52

6.1.5

 

Preservation of Properties.

52

6.1.6

 

Line of Business.

52

6.1.7

 

Insurance.

52

6.1.8

 

Taxes.

53

6.1.9

 

ERISA.

53

6.1.10

 

Notification of Events of Default and Adverse Developments.

53

6.1.11

 

Hazardous Materials; Contamination.

54

6.1.12

 

Financial Covenants.

55

6.1.13

 

Collection of Receivables.

55

6.1.14

 

Assignments of Receivables.

56

6.1.15

 

Government Accounts.

56

6.1.16

 

Notice of Returned Goods, etc.

56

6.1.17

 

Equipment.

56

6.1.18

 

Defense of Title and Further Assurances.

56

6.1.19

 

Business Names; Locations.

57

6.1.20

 

Protection of Collateral.

57

6.1.21

 

Depository Relationship.

58

Section 6.2

 

Negative Covenants.

58

6.2.1

 

Capital Structure, Merger or Sale of Assets.

58

6.2.2

 

Acquisitions.

58

6.2.3

 

Subsidiaries.

58

6.2.4

 

Issuance of Stock.

58

6.2.5

 

Purchase or Redemption of Securities, Dividend Restrictions.

58

6.2.6

 

Indebtedness.

59

6.2.7

 

Investments, Loans and Other Transactions.

59

6.2.8

 

Stock of Subsidiaries.

60

6.2.9

 

Subordinated Indebtedness.

60

6.2.10

 

Liens; Confessed Judgment.

60

6.2.11

 

Other Businesses.

61

6.2.12

 

ERISA Compliance.

61

6.2.13

 

Prohibition on Hazardous Materials.

61

6.2.14

 

Method of Accounting; Fiscal Year.

61

6.2.15

 

Sale and Leaseback.

62

6.2.16

 

Disposition of Collateral.

62

 

 

 

 

ARTICLE VII DEFAULT AND RIGHTS AND REMEDIES

62

Section 7.1

 

Events of Default.

62

7.1.1

 

Failure to Pay.

62

7.1.2

 

Breach of Representations and Warranties.

62

7.1.3

 

Failure to Comply with Specific Covenants.

62

7.1.4

 

Failure to Comply with Covenants.

62

7.1.5

 

Default Under Other Financing Documents or Obligations.

63

7.1.6

 

Receiver; Bankruptcy.

63

7.1.7

 

Involuntary Bankruptcy, etc.

63

7.1.8

 

Judgment.

63

7.1.9

 

Execution; Attachment.

64

7.1.10

 

Default Under Other Borrowings.

64

7.1.11

 

Challenge to Agreements.

64

7.1.12

 

Material Adverse Change.

64

 

3

--------------------------------------------------------------------------------


 

7.1.13

 

Contract Default, Debarment or Suspension.

64

7.1.14

 

Liquidation, Termination, Dissolution, etc.

64

Section 7.2

 

Remedies.

64

7.2.1

 

Acceleration.

65

7.2.2

 

Further Advances.

65

7.2.3

 

Uniform Commercial Code.

65

7.2.4

 

Specific Rights With Regard to Collateral.

66

7.2.5

 

Application of Proceeds.

67

7.2.6

 

Performance by Lender.

67

7.2.7

 

Other Remedies.

68

 

 

 

 

ARTICLE VIII MISCELLANEOUS

68

Section 8.1

 

Notices.

68

Section 8.2

 

Amendments; Waivers.

69

Section 8.3

 

Cumulative Remedies.

69

Section 8.4

 

Severability.

70

Section 8.5

 

Assignments by Lender.

71

Section 8.6

 

Participations by Lender.

71

Section 8.7

 

Disclosure of Information by Lender.

72

Section 8.8

 

Successors and Assigns.

72

Section 8.9

 

Continuing Agreements.

72

Section 8.10

 

Enforcement Costs.

72

Section 8.11

 

Applicable Law; Jurisdiction.

73

8.11.1

 

Applicable Law.

73

8.11.2

 

Submission to Jurisdiction.

73

8.11.3

 

Service of Process.

73

Section 8.12

 

Duplicate Originals and Counterparts.

73

Section 8.13

 

Headings.

73

Section 8.14

 

No Agency.

74

Section 8.15

 

Date of Payment.

74

Section 8.16

 

Entire Agreement.

74

Section 8.17

 

Waiver of Trial by Jury.

74

Section 8.18

 

LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES.

74

Section 8.19

 

Liability of Lender.

75

Section 8.20

 

Indemnification.

75

Section 8.21

 

Confidentiality.

76

Section 8.22

 

Patriot Act Notice.

76

Section 8.23

 

Compliance with Laws.

76

Section 8.24

 

Electronic Transmission of Data.

77

 

4

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED FINANCING AND SECURITY AGREEMENT

 

THIS SECOND AMENDED AND RESTATED FINANCING AND SECURITY AGREEMENT (this
“Agreement”) is made as of November 5, 2008, by and between GENERAL PHYSICS
CORPORATION, a Delaware corporation (“General Physics” or “Borrower”) and
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association (“Lender”).

 

RECITALS

 

A.            Borrower and Lender are parties to an Amended and Restated
Financing and Security Agreement dated as of August 6, 2007 (the “Original
Financing Agreement”) pursuant to which Lender has provided to Borrower a
revolving credit facility in the maximum principal amount of $25,000,000 and a
letter of credit facility as a part of that revolving credit facility, to be
used by Borrower for the certain permitted uses as defined in the Original
Financing Agreement.

 

C.            Borrower has applied to Lender for (i) an extension of the
maturity date of the credit facilities under the Original Financing Agreement,
(ii) an increase in the revolving credit facility to the maximum principal
amount of $35,000,000, (iii) an increase in sublimit for the letter of credit
facility to $5,000,000, (iv) a change in the Permitted Uses (as hereinafter
defined) and (v) a change in the pricing applicable to the revolving credit
facility.

 

D.            Lender has agreed to amend the Original Financing Agreement and,
in connection therewith, agreed with Borrower to restate the Original Financing
Agreement in its entirety upon the terms and subject to the conditions set forth
in this Agreement.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereby
agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1             Certain Defined Terms.

 

As used in this Agreement, the terms defined in the Preamble and Recitals hereto
shall have the respective meanings specified therein, and the following terms
shall have the following meanings:

 

“Account” individually and “Accounts” collectively mean all presently existing
or hereafter acquired or created accounts, accounts receivable, health-care
insurance receivables, contract rights, notes, drafts, instruments, acceptances,
chattel paper, leases and writings evidencing a monetary obligation or a
security interest in, or a lease of, goods, all rights to payment of a monetary
obligation or other consideration under present or future contracts

 

--------------------------------------------------------------------------------


 

(including, without limitation, all rights (whether or not earned by
performance) to receive payments under presently existing or hereafter acquired
or created letters of credit), or by virtue of property that has been sold,
leased, licensed, assigned or otherwise disposed of, services rendered or to be
rendered, loans and advances made or other considerations given, by or set forth
in or arising out of any present or future chattel paper, note, draft, lease,
acceptance, writing, bond, insurance policy, instrument, document or general
intangible, and all extensions and renewals of any thereof, all rights under or
arising out of present or future contracts, agreements or general interest in
goods which gave rise to any or all of the foregoing, including all commercial
tort claims, other claims or causes of action now existing or hereafter arising
in connection with or under any agreement or document or by operation of law or
otherwise, all collateral security of any kind (including, without limitation,
real property mortgages and deeds of trust) Supporting Obligations,
letter-of-credit rights and letters of credit given by any Person with respect
to any of the foregoing, all books and records in whatever media (paper,
electronic or otherwise) recorded or stored, with respect to any or all of the
foregoing and all equipment and general intangibles necessary or beneficial to
retain, access and/or process the information contained in those books and
records, and all Proceeds of the foregoing.

 

“Account Debtor” means any Person who is obligated on a Receivable and “Account
Debtors” mean all Persons who are obligated on the Receivables.

 

“ACH Transactions” means any cash management or related services including the
automatic clearing house transfer of funds by Lender for the account of any
Borrower pursuant to agreement or overdrafts.

 

“Additional Borrower” means each Person that has executed and delivered an
Additional Borrower Joinder Supplement that has been accepted and approved by
Lender.

 

“Additional Borrower Joinder Supplement” means an Additional Borrower Joinder
Supplement in substantially the form attached hereto as EXHIBIT A, with the
blanks appropriately completed and executed and delivered by the Additional
Borrower and accepted by General Physics on behalf of Borrowers.

 

“Adjustment Date” has the meaning described in Section 8.5 (Assignments by
Lender).

 

“Affiliate” means, with respect to any designated Person, any other Person,
(a) directly or indirectly controlling, directly or indirectly controlled by, or
under direct or indirect common control with the Person designated, (b) directly
or indirectly owning or holding twenty percent (20%) or more of any equity
interest in such designated Person, or (c) twenty percent (20%) or more of whose
stock or other equity interest is directly or indirectly owned or held by such
designated Person.  For purposes of this definition, the term “control”
(including with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”) means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a Person, whether through ownership of voting securities or other equity
interests or by contract or otherwise.

 

2

--------------------------------------------------------------------------------


 

“Agreement” means this Amended and Restated Financing and Security Agreement, as
amended, restated, supplemented or otherwise modified in writing in accordance
with the provisions of Section 8.2 (Amendments; Waivers).

 

“Applicable Margin” means the applicable rate per annum added, as set forth in
Section 2.3 (Applicable Interest Rates), to the LIBOR Market Index Rate.

 

“Applicable Rate” means the sum of (a) the Applicable Margin plus (b) the LIBOR
Market Index Rate.

 

“Assets” means at any date all assets that, in accordance with GAAP consistently
applied, should be classified as assets on a consolidated balance sheet of
Borrowers and their respective Subsidiaries.

 

“Assignee” means any Person to which Lender assigns all or any portion of its
interests under this Agreement, any Commitment, and the Revolving Loan, in
accordance with the provisions of Section 8.5 (Assignments by Lender), together
with any and all successors and assigns of such Person; “Assignees” means the
collective reference to all Assignees.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time, and any successor Laws.

 

“Blocked Account” means collectively the deposit accounts subject to the Blocked
Account Agreements.

 

“Blocked Account Agreements” means collectively the Blocked Account Agreement
dated as of August 13, 2003 by and among General Physics, Lender and Bank of
America, N. A., each as amended, modified, substituted, extended, and renewed
from time to time.

 

“Borrower” means each Person defined as a “Borrower” in the preamble of this
Agreement and each Additional Borrower; “Borrowers” means the collective
reference to all Persons defined as “Borrower” in the preamble to this Agreement
and all Additional Borrowers.

 

“Borrowing Base” has the meaning described in Section 2.1.3 (Borrowing Base).

 

“Borrowing Base Deficiency” has the meaning described in Section 2.1.3
(Borrowing Base).

 

“Borrowing Base Report” has the meaning described in Section 2.1.4 (Borrowing
Base Report).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State are authorized or required to close.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

 

3

--------------------------------------------------------------------------------


 

“Capital Expenditure” means an expenditure (whether payable in cash or other
property or accrued as a liability) for Fixed or Capital Assets, including,
without limitation, the entering into of a Capital Lease.

 

“Capital Lease” means with respect to any Person any lease of real or personal
property, for which the related Lease Obligations have been or should be, in
accordance with GAAP consistently applied, capitalized on the balance sheet of
that Person.

 

“Cash Equivalents” means (a) securities with maturities of one year or less from
the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit with
maturities of one (1) year or less from the date of acquisition of, or money
market accounts maintained with, Lender, any Affiliate of Lender, or any other
domestic commercial bank having capital and surplus in excess of One Hundred
Million Dollars ($100,000,000.00) or such other domestic financial institutions
or domestic brokerage houses to the extent disclosed to, and approved by, Lender
and (c) commercial paper of a domestic issuer rated at least either A-1 by
Standard & Poor’s Corporation (or its successor) or P-1 by Moody’s Investors
Service, Inc. (or its successor) with maturities of six (6) months or less from
the date of acquisition.

 

“Chattel Paper” means a record or records (including, without limitation,
electronic chattel paper) that evidence both a monetary obligation and a
security interest in specific goods, a security interest in specific goods and
software used in the goods, or a lease of specific goods; all Supporting
Obligations with respect thereto; any returned, rejected or repossessed goods
and software covered by any such record or records and all proceeds (in any form
including, without limitation, accounts, contract rights, documents, chattel
paper, instruments and general intangibles) of such returned, rejected or
repossessed goods; and all Proceeds of the foregoing.

 

“Closing Date” means the date on the cover of this Agreement.

 

“Collateral” means all property of each and every Borrower subject from time to
time to the Liens of this Agreement, any of the Security Documents and/or any of
the other Financing Documents, together with any and all Proceeds thereof.

 

“Collateral Account” has the meaning described in Section 2.1.8 (The Collateral
Account).

 

“Collateral Disclosure List” has the meaning described in Section 3.3
(Collateral Disclosure List).

 

“Commitment” means the Revolving Credit Commitment.

 

“Compliance Certificate” means a periodic Compliance Certificate described in
Section 6.1.1 (Financial Statements).

 

“Commonly Controlled Entity” means an entity, whether or not incorporated, which
together with any Borrower would be deemed to be a “single employer” within the
meaning of Internal Revenue Code § 414(b) or (c), and for the purpose of ERISA
§ 302 and/or Internal Revenue Code §§ 412, 4971, 4977, 4980D, 4980E and/or each
“applicable section” under

 

4

--------------------------------------------------------------------------------


 

Internal Revenue Code § 414(t)(2), within the meaning of the Internal Revenue
Code § 414(b), (c) (m) or (o).

 

“Copyrights” means and includes, in each case whether now existing or hereafter
arising, all of each Borrower’s rights, title and interest in and to (a) all
copyrights, rights and interests in copyrights, works protectable by copyright,
copyright registrations, copyright applications, and all renewals of any of the
foregoing, (b) all income, royalties, damages and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past, current or future infringements of any of the
foregoing, (c) the right to sue for past, present and future infringements of
any of the foregoing, and (d) all rights corresponding to any of the foregoing
throughout the world.

 

“Credit Facility” means the Revolving Credit Facility or the Letter of Credit
Facility, as the case may be, and “Credit Facilities” means collectively the
Revolving Credit Facility and the Letter of Credit Facility and any and all
other credit facilities now or hereafter extended under or secured by this
Agreement.

 

“Current Letter of Credit Obligations” has the meaning described in
Section 2.2.5 (Payments of Letters of Credit).

 

“Default” means an event which, with the giving of notice or lapse of time, or
both, would reasonably be expected to constitute an Event of Default under the
provisions of this Agreement.

 

“Documents” means all documents of title or receipts, whether now existing or
hereafter acquired or created, and all Proceeds of the foregoing.

 

“Eligible Receivable” and “Eligible Receivables” mean, at any time of
determination thereof, the unpaid portion of each account (net of any returns,
discounts, claims, credits, charges, accrued rebates or other allowances,
offsets, deductions, counterclaims, disputes or other defenses and reduced by
the aggregate amount of all reserves, limits and deductions provided for in this
definition and elsewhere in this Agreement) receivable in United States Dollars,
provided each account conforms and continues to conform to the following
criteria to the satisfaction of Lender:

 

(a)           the account arose in the ordinary course of business from a bona
fide outright sale of goods or from services performed;

 

(b)           the account is a valid, legally enforceable obligation of the
Account Debtor and requires no further act on the part of any Person under any
circumstances to make the account payable by the Account Debtor;

 

(c)           the account is based upon an enforceable order or contract,
written or oral, for Inventory shipped or services performed, and the same were
shipped or performed in accordance with such order or contract;

 

(d)           if the account arises from the sale of Inventory, the Inventory
the sale of which gave rise to the account has been shipped or delivered

 

5

--------------------------------------------------------------------------------


 

to the Account Debtor on an absolute sale basis and not on a bill and hold sale
basis, a consignment sale basis, a guaranteed sale basis, a sale or return
basis, or on the basis of any other similar understanding;

 

(e)           if the account arises from the performance of services, such
services have been fully rendered and do not relate to any warranty claim or
obligation;

 

(f)            the account is evidenced by an invoice or other documentation in
form acceptable to Lender, dated no later than is customary in the ordinary
course of business and containing only terms normally offered by the applicable
Borrower;

 

(g)           the amount shown on the books of a Borrower, and on any invoice,
certificate, schedule or statement delivered to Lender is owing to such
Borrower, and no partial payment has been received unless reflected on the books
of such Borrower, and deducted from the amount due;

 

(h)           the account is not outstanding more than ninety (90) days from the
date of the invoice therefor or past due more than sixty (60) days after its due
date, which shall not be later than sixty (60) days after the invoice date;

 

(i)            the account is not owing by any Account Debtor for which Lender
has deemed fifty percent (50%) or more of such Account Debtor’s other accounts
(or any portion thereof) due to a Borrower, individually, or all Borrowers
collectively, to be non-Eligible Receivables;

 

(j)            the account is not owing by an Account Debtor or a group of
affiliated Account Debtors to any Borrower whose then existing accounts owing to
that Borrower, individually, exceed in aggregate face amount fifteen percent
(15%) of such Borrower’s total Eligible Receivables; provided, however, for the
purposes of this subsection (j), each contract with any agency or division of
the United States Government, shall be treated as though entered into with a
separate Account Debtor and if a Borrower has an account or accounts which, when
aggregated with other accounts owing by an Account Debtor or group of affiliated
Account Debtors, exceed(s) fifteen percent (15%) of such Borrower’s total
Eligible Receivables, only that portion of the account in excess of fifteen
percent (15%) shall be deemed ineligible;

 

(k)           the Account Debtor has not returned, rejected or refused to
retain, or otherwise notified a Borrower of any dispute concerning, or claimed
nonconformity of, any of the Inventory or services from the sale or furnishing
of which the account arose; provided, however, the Receivable shall be deemed
ineligible only to the extent of the disputed amount;

 

(l)            the account is not subject to any present or contingent (and no
facts exist which are the basis for any future) offset, claim,

 

6

--------------------------------------------------------------------------------


 

deduction or counterclaim, dispute or defense in law or equity on the part of
such Account Debtor, or any claim for credits, allowances, or adjustments by the
Account Debtor because of returned, inferior or damaged Inventory or
unsatisfactory services, or for any other reason including, without limitation,
those arising on account of a breach of any express or implied representation or
warranty; provided, however, the Receivable shall be deemed ineligible only to
the extent of the disputed amount;

 

(m)          the Account Debtor is not a Subsidiary or Affiliate of any
Borrower, or an employee, officer, director or shareholder of any Borrower, or
Affiliate of any Borrower;

 

(n)           the Account Debtor is not incorporated or primarily conducting
business in any jurisdiction outside of the United States of America or Canada
(excluding Quebec Province), unless the Account Debtor’s obligations with
respect to such account are secured by a letter of credit, guaranty or banker’s
acceptance having terms and from such issuers and confirmation banks as are
acceptable to Lender in its sole and absolute discretion (which letter of
credit, guaranty or banker’s acceptance is subject to the perfected Lien of
Lender);

 

(o)           as to which none of the following events has occurred with respect
to the Account Debtor on such Account:  death or judicial declaration of
incompetency of an Account Debtor who is an individual; the filing by or against
the Account Debtor of a request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as a bankrupt, winding-up, or
other relief under the bankruptcy, insolvency, or similar laws of the United
States, any state or territory thereof, or any foreign jurisdiction, now or
hereafter in effect; the making of any general assignment by the Account Debtor
for the benefit of creditors; the appointment of a receiver or trustee for the
Account Debtor or for any of the assets of the Account Debtor, including,
without limitation, the appointment of or taking possession by a “custodian,” as
defined in the Federal Bankruptcy Code; the institution by or against the
Account Debtor of any other type of insolvency proceeding (under the bankruptcy
laws of the United States or otherwise) or of any formal or informal proceeding
for the dissolution or liquidation of, settlement of claims against, or winding
up of affairs of, the Account Debtor; the sale, assignment, or transfer of all
or any material part of the assets of the Account Debtor; the nonpayment
generally by the Account Debtor of its debts as they become due; or the
cessation of the business of the Account Debtor as a going concern;

 

(p)           no Borrower, is indebted in any manner to the Account Debtor (as
creditor, lessor, supplier or otherwise), with the exception of customary
credits, adjustments and/or discounts given to an Account Debtor by a Borrower,
in the ordinary course of its business; provided, however, if in the ordinary
course of business any Borrower incurs obligations to an Account Debtor for
goods or services, the account shall be deemed ineligible only to the

 

7

--------------------------------------------------------------------------------


 

extent of the amount of such payable due to the Account Debtor by such Borrower;

 

(q)           the account does not arise from services under or related to any
warranty obligation or out of service charges, finance charges or other fees for
the time value of money;

 

(r)            the account is not evidenced by chattel paper or an instrument of
any kind and, except as may occur under subsection (n) above, is not secured by
any letter of credit;

 

(s)           the title of the respective Borrower, to the account is absolute
and is not subject to any prior assignment, claim, Lien, or security interest,
except Permitted Liens;

 

(t)            no bond or other undertaking by a guarantor or surety has been or
is required to be obtained, supporting the performance of any Borrower, or any
other obligor in respect of any of such Borrower’s agreements with the Account
Debtor or supporting the account and any of the Account Debtor’s obligations in
respect of the account;

 

(u)           each Borrower, has the full and unqualified right and power to
assign and grant a security interest in, and Lien on, the account to Lender as
security and collateral for the payment of the Obligations;

 

(v)           the account does not arise out of a contract with, or order from,
an Account Debtor that, by its terms, forbids or makes void or unenforceable the
assignment or grant of a security interest by Borrower, to Lender of the account
arising from such contract or order;

 

(w)          the account is subject to a Lien in favor of Lender, which Lien is
perfected as to the account by the filing of financing statements and which Lien
upon such filing constitutes a first priority security interest and Lien,
subject to Permitted Liens;

 

(x)           the Inventory giving rise to the account was not, at the time of
the sale thereof, subject to any Lien other than Permitted Liens;

 

(y)           no part of the account represents an advance or “up-front” billing
for which work has not been performed or a retainage; and

 

(z)           Lender in the good faith exercise of its sole and absolute
discretion has not deemed the account ineligible because of uncertainty as to
the creditworthiness of the Account Debtor or because Lender otherwise considers
the collateral value of such account to Lender to be impaired or its ability to
realize such value to be insecure.

 

8

--------------------------------------------------------------------------------


 

In the event of any dispute, under the foregoing criteria, as to whether an
account is, or has ceased to be, an Eligible Receivable, the decision of Lender
in the good faith exercise of its sole and absolute discretion shall control.

 

“Enforcement Costs” means all reasonable expenses, charges, costs and fees
whatsoever of any nature whatsoever paid or incurred by or on behalf of Lender
in connection with (a) any or all of the Obligations, this Agreement and/or any
of the other Financing Documents, (b) the creation, perfection, collection,
maintenance, preservation, defense, protection, realization upon, disposition,
sale or enforcement of all or any part of the Collateral, this Agreement or any
of the other Financing Documents, including, without limitation, those costs and
expenses more specifically enumerated in Section 3.6 (Costs) and/or Section 8.10
(Enforcement Costs), and further including, without limitation, amounts paid to
lessors, processors, bailees, warehousemen, sureties, judgment creditors and
others in possession of or with a Lien against or claimed against the
Collateral, and (c) the monitoring, administration, processing and/or servicing
of any or all of the Obligations, the Financing Documents, and/or the
Collateral.

 

“Equipment” means all equipment, machinery, computers, chattels, tools, parts,
machine tools, furniture, furnishings, fixtures and supplies of every nature,
presently existing or hereafter acquired or created and wherever located,
whether or not the same shall be deemed to be affixed to real property, and all
of such types of property leased by any Borrower and all of Borrowers’ rights
and interests with respect thereto under such leases (including, without
limitation, options to purchase), together with all accessions, additions,
fittings, accessories, special tools, and improvements thereto and substitutions
therefor and all parts and equipment which may be attached to or which are
necessary or beneficial for the operation, use and/or disposition of such
personal property, all licenses, warranties, franchises and General Intangibles
related thereto or necessary or beneficial for the operation, use and/or
disposition of the same, together with all Accounts, Chattel Paper, Instruments
and other consideration received by any Borrower on account of the sale, lease
or other disposition of all or any part of the foregoing, and together with all
rights under or arising out of present or future Documents and contracts
relating to the foregoing and all Proceeds of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Event of Default” has the meaning described in ARTICLE VII (Default and Rights
and Remedies).

 

“Facilities” means the collective reference to the loan, letter of credit,
interest rate protection, foreign exchange risk, cash management, and other
credit facilities now or hereafter provided to any one or more of Borrowers by
Lender.

 

“Fees” means, without duplication, the collective reference to each fee payable
to Lender under the terms of this Agreement or under the terms of any of the
other Financing Documents.

 

“Financing Documents” means at any time collectively this Agreement, the Notes,
the Security Documents, the Letter of Credit Documents, and any other
instrument, agreement or document previously, simultaneously or hereafter
executed and delivered by any Borrower, any

 

9

--------------------------------------------------------------------------------


 

Guarantor and/or any other Person, singly or jointly with another Person or
Persons, evidencing, securing, guarantying or in connection with this Agreement,
any Note, any of the Security Documents, any of the Facilities, and/or any of
the Obligations.

 

“Fixed or Capital Assets” of a Person at any date means all assets which would,
in accordance with GAAP consistently applied, be classified on the balance sheet
of such Person as property, plant or equipment at such date.

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

 

“General Intangibles” means all general intangibles of every nature, whether
presently existing or hereafter acquired or created, and without implying any
limitation of the foregoing, further means all books and records, commercial
tort claims, other claims (including without limitation all claims for income
tax and other refunds), payment intangibles, Supporting Obligations, choses in
action, claims, causes of action in tort or equity, contract rights, judgments,
customer lists, software, Patents, Trademarks, licensing agreements, rights in
intellectual property, goodwill (including goodwill of any Borrower’s business
symbolized by and associated with any and all Trademarks, trademark licenses,
Copyrights and/or service marks), royalty payments, licenses, letter-of-credit
rights, letters of credit, contractual rights, the right to receive refunds of
unearned insurance premiums, rights as lessee under any lease of real or
personal property, literary rights, Copyrights, service names, service marks,
logos, trade secrets, amounts received as an award in or settlement of a suit in
damages, deposit accounts, interests in joint ventures, general or limited
partnerships, or limited liability companies or partnerships, rights in
applications for any of the foregoing, books and records in whatever media
(paper, electronic or otherwise) recorded or stored, with respect to any or all
of the foregoing, all Supporting Obligations with respect to any of the
foregoing, and all Equipment and General Intangibles necessary or beneficial to
retain, access and/or process the information contained in those books and
records, and all Proceeds of the foregoing.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of government and any
department, agency or instrumentality thereof.

 

“Government Contracts” means any contract with the United States or any
department, agency or instrumentality of the United States.

 

“GPX” means GP Strategies Corporation, a corporation organized and existing
under the laws of the State of Delaware.

 

“Guarantor” means GPX and its successors and assigns.

 

“Guaranty” means that certain guaranty of payment for the benefit of Lender
dated as of the Closing Date from GPX, as the same may from time to time be
extended, amended, restated or otherwise modified.

 

“Hazardous Materials” means (a) any “hazardous waste” as defined by the Resource
Conservation and Recovery Act of 1976, as amended from time to time, and
regulations

 

10

--------------------------------------------------------------------------------


 

promulgated thereunder; (b) any “hazardous substance” as defined by the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended from time to time, and regulations promulgated thereunder; and (c) any
substance the presence of which on any property now or hereafter owned, acquired
or operated by any Borrower is prohibited by any Law similar to those set forth
in this definition.

 

“Hazardous Materials Contamination” means the contamination (whether presently
existing or occurring after the date of this Agreement) by Hazardous Materials
of any property owned, operated or controlled by any Borrower or for which any
Borrower has responsibility, including, without limitation, improvements,
facilities, soil, ground water, air or other elements on, or of, any property
now or hereafter owned, acquired or operated by any Borrower, and any other
contamination by Hazardous Materials for which any Borrower is responsible.

 

“Indebtedness” of a Person means at any date the total liabilities of such
Person at such time determined in accordance with GAAP consistently applied.

 

“Indebtedness for Borrowed Money” of a Person means at any time the sum at such
time of (a) Indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services, (b) any obligations of such Person in
respect of letters of credit, banker’s or other acceptances or similar
obligations issued or created for the account of such Person, (c) Lease
Obligations of such Person with respect to Capital Leases, (d) all liabilities
secured by any Lien on any property owned by such Person, to the extent attached
to such Person’s interest in such property, even though such Person has not
assumed or become personally liable for the payment thereof, (e) obligations of
third parties which are being guarantied or indemnified against by such Person
or which are secured by the property of such Person; (f) any obligation of such
Person under an employee stock ownership plan or other similar employee benefit
plan; (g) any obligation of such Person or a Commonly Controlled Entity to a
Multiemployer Plan; and (h) any obligations, liabilities or indebtedness,
contingent or otherwise, under or in connection with, any Swap Contract; but
excluding trade and other accounts payable in the ordinary course of business in
accordance with customary trade terms and which are not overdue (as determined
in accordance with customary trade practices) or which are being disputed in
good faith by such Person and for which adequate reserves are being provided on
the books of such Person in accordance with GAAP.

 

“Indemnified Parties” has the meaning set forth in Section 8.20
(Indemnification).

 

“Instrument” means a negotiable instrument or any other writing which evidences
a right to payment of a monetary obligation and is not itself a security
agreement or lease and is of a type that in the ordinary course of business is
transferred by delivery with any necessary endorsement or assignment, and all
Supporting Obligations with respect to any of the foregoing and all Proceeds
with respect to any of the foregoing.

 

“Interest Coverage Ratio” shall be defined as (a) earnings before deduction of
interest and taxes paid divided by (b) the sum of interest and tax payments.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the Income Tax Regulations issued and proposed to be issued
thereunder.

 

11

--------------------------------------------------------------------------------


 

“Inventory” means all goods whether now owned or hereafter acquired and other
personal property furnished under any contract of service or intended for sale
or lease, including, without limitation, all raw materials, work-in-process,
finished goods and materials and supplies of any kind, nature or description
which are used or consumed in any Borrower’s business or are or might be used in
connection with the manufacture, packing, shipping, advertising, selling or
finishing of such goods and other personal property and all licenses,
warranties, franchises, General Intangibles, personal property and all documents
of title or documents relating to the same, together with all Accounts, Chattel
Paper, Instruments and other consideration received on account of the sale,
lease or other disposition of all or any part of the foregoing, and together
with all rights under or arising out of present or future Documents and
contracts relating to the foregoing and all Proceeds of the foregoing.

 

“Investment Property” means a security, whether certificated or uncertificated,
security entitlement, securities account, commodity contract or commodity
account and all Proceeds of, and Supporting Obligations with respect to, the
foregoing.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Item of Payment” means each check, draft, cash, money, instrument, item, and
other remittance in payment or on account of payment of the Receivables or
otherwise with respect to any Collateral, including, without limitation, cash
proceeds of any returned, rejected or repossessed goods, the sale or lease of
which gave rise to a Receivable, and other proceeds of Collateral; and “Items of
Payment” means the collective reference to all of the foregoing.

 

“Laws” means all ordinances, statutes, rules, regulations, orders, injunctions,
writs, or decrees of any Governmental Authority.

 

“Lease Obligations” of a Person means for any period the rental commitments of
such Person for such period under leases for real and/or personal property (net
of rent from subleases thereof, but including taxes, insurance, maintenance and
similar expenses which such Person, as the lessee, is obligated to pay under the
terms of said leases, except to the extent that such taxes, insurance,
maintenance and similar expenses are payable by sublessees), including rental
commitments under Capital Leases.

 

“Letter of Credit” and “Letters of Credit” shall have the meanings described in
Section 2.2.1 (Letters of Credit).

 

“Letter of Credit Agreement” means the collective reference to each letter of
credit application and agreement substantially in the form of Lender’s then
standard form of application for letter of credit or such other form as may be
approved by Lender, executed and delivered by any Borrower or Borrowers in
connection with the issuance of a Letter of Credit, as the same may from time to
time be amended, restated, supplemented or modified and “Letter of Credit
Agreements” means all of the foregoing in effect at any time and from time to
time.

 

“Letter of Credit Cash Collateral Account” has the meaning described in
Section 2.2.3 (Terms of Letters of Credit).

 

12

--------------------------------------------------------------------------------


 

“Letter of Credit Documents” means any and all drafts under or purporting to be
under a Letter of Credit, any Letter of Credit Agreement, and any other
instrument, document or agreement executed and/or delivered by any Borrower or
Borrowers or any other Person under, pursuant to or in connection with a Letter
of Credit or any Letter of Credit Agreement.

 

“Letter of Credit Facility” means the facility established pursuant to
Section 2.2 (Letter of Credit Facility).

 

“Letter of Credit Fee” and “Letter of Credit Fees” have the meanings described
in Section 2.2.2 (Letter of Credit Fees).

 

“Letter of Credit Obligations” means all Obligations of Borrowers with respect
to the Letters of Credit and the Letter of Credit Agreements.

 

“Letter-of-credit right” means a right to payment or performance under a letter
of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance.

 

“Liabilities” means at any date all liabilities that in accordance with GAAP
consistently applied should be classified as liabilities on a consolidated
balance sheet of Borrowers and their respective Subsidiaries.

 

“LIBOR Market Index Rate”, for any day the rate (rounded to the next higher
1/100 of 1%) for 1 month U.S. dollar deposits as reported on Telerate page 3750
as of 11:00 a.m., London time, on such day, provided, if such day is not a
London business day, then the immediately preceding London business day (or if
not so reported, then as determined by Lender from another recognized source or
interbank quotation).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Loan Notice” has the meaning described in Section 2.1.2 (Procedure for Making
Advances).

 

“Lockbox” has the meaning described in Section 2.1.8 (The Collateral Account).

 

“Maximum Rate” has the meaning described in Section 2.4.6 (Maximum Interest
Rate).

 

“Monitoring Fee” and “Monitoring Fees” have the meanings described in
Section 2.4.4 (Monitoring Fee).

 

“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

13

--------------------------------------------------------------------------------


 

“Net Worth” means the consolidated shareholders’ equity, defined in accordance
with GAAP, of Borrowers and their respective Subsidiaries.

 

“Notice” means a communication delivered in accordance with the terms of
Section 8.1 (Notices).

 

“Note” means the Revolving Credit Note, and “Notes” means collectively the
Revolving Credit Note and any other promissory note which may from time to time
evidence all or any portion of the Obligations.

 

“Obligations” means, without duplication, all present and future indebtedness,
duties, obligations, and liabilities, whether now existing or contemplated or
hereafter arising, of any one or more of Borrowers to Lender under, arising
pursuant to, in connection with and/or on account of the provisions of this
Agreement, each Note, each Security Document, and/or any of the other Financing
Documents, the Revolving Loan, any Swap Contract and/or any of the Facilities
including, without limitation, the principal of, and interest on, each Note,
late charges, the Fees, Enforcement Costs, and prepayment fees (if any), letter
of credit reimbursement obligations, letter of credit fees or fees charged with
respect to any guaranty of any letter of credit, regardless of whether such
indebtedness, duties, obligations, and liabilities be direct, indirect, primary,
secondary, joint, several, joint and several, fixed or contingent; and also
means any and all renewals, extensions, substitutions, amendments, restatements
and rearrangements of any such indebtedness, duties, obligations, and
liabilities.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Origination Fee” has the meaning described in Section 2.4.3 (Origination Fee).

 

“Outstanding Letter of Credit Obligations” has the meaning described in
Section 2.2.3 (Terms of Letters of Credit).

 

“Patents” means and includes, in each case whether now existing or hereafter
arising, all of each Borrower’s rights, title and interest in and to (a) any and
all patents and patent applications, (b) any and all inventions and improvements
described and claimed in such patents and patent applications, (c) reissues,
divisions, continuations, renewals, extensions and continuations-in-part of any
patents and patent applications, (d) income, royalties, damages, claims and
payments now or hereafter due and/or payable under and with respect to any
patents or patent applications, including, without limitation, damages and
payments for past and future infringements, (e) rights to sue for past, present
and future infringements of patents, and (f) all rights corresponding to any of
the foregoing throughout the world.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Permitted Acquisitions” means acquisitions which may be made by Borrower,
provided there is no Default or Event of Default both prior to the acquisition
and on a pro-forma basis, for which the aggregate cash purchase price paid at
closing plus the projected earnout payments to be paid by Borrower do not exceed
Twenty Million Dollars ($20,000,000).

 

14

--------------------------------------------------------------------------------


 

“Permitted Liens” means:  (a) Liens for Taxes which are not delinquent or which
Lender has determined in the exercise of its sole and absolute discretion
(i) are being diligently contested in good faith and by appropriate proceedings,
and such contest operates to suspend collection of the contested Taxes and
enforcement of a Lien, (ii) the applicable Borrower, has the financial ability
to pay, with all penalties and interest, at all times without materially and
adversely affecting such Borrower, and (iii) are not, and will not be with
appropriate filing, the giving of notice or the passage of time alone, entitled
to priority over any Lien of Lender; (b) deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business; (c) Liens securing the Obligations; (d) judgment
Liens to the extent the entry of such judgment does not constitute an Event of
Default under the terms of this Agreement or result in the sale or levy of, or
execution on, any of the Collateral; (e) Liens existing as of the date hereof,
including Liens securing the Subordinated Debt; (f) Liens securing Capital
Leases that are otherwise permitted hereunder; (g) carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than
thirty (30) days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Borrower; (h) easements,
rights-of-way, restrictions and other similar encumbrances affecting real
property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Borrower; and (i) such other Liens, if any, as are set forth on
Schedule 4.1.20 attached hereto and made a part hereof.

 

“Permitted Uses” means (a) an amount not to exceed $10,000,000 to be used to
repurchase issued and outstanding stock of GPX after August 14, 2008,
(b) general working capital purposes arising in the ordinary course of
Borrowers’ business which shall include payment of annual earn-out payments in
connection with the acquisitions of Sandy Corporation, Via Training, LLC and
Performance Consulting Services, Inc., and (c) to support the issuance of
Letters of Credit.

 

“Person” means and includes an individual, a corporation, a partnership, a joint
venture, a limited liability company or partnership, a trust, an unincorporated
association, a Governmental Authority, or any other organization or entity.

 

“Plan” means any “pension plan” as defined in ERISA Section 3(2) maintained by
any Borrower or a Commonly Controlled Entity in which any Borrower or a Commonly
Controlled Entity is an “employer” as defined in Section 3(5) of ERISA and which
is intended to qualify for favorable tax treatment pursuant to Internal Revenue
Code Section 401(a).

 

“Post-Default Rate” means the Applicable Rate in effect from time to time, plus
three percent (3%) per annum.

 

“Post-Expiration Date Letter of Credit” and “Post-Expiration Date Letters of
Credit” have the meanings described in Section 2.2.3 (Terms of Letters of
Credit).

 

15

--------------------------------------------------------------------------------


 

“Prepayment” means a Revolving Loan Mandatory Prepayment or a Revolving Loan
Optional Prepayment, as the case may be, and “Prepayments” mean collectively all
Revolving Loan Mandatory Prepayments and all Revolving Loan Optional
Prepayments.

 

“Pricing Ratio” means the Total Liabilities to Tangible Net Worth Ratio.

 

“Proceeds” has the meaning described in the Uniform Commercial Code as in effect
from time to time.

 

“Receivable” means a now owned or hereafter owned, acquired or created Account,
Chattel Paper, General Intangible or Instrument and all Proceeds thereof; and
“Receivables” means all now or hereafter owned, acquired or created Accounts,
Chattel Paper, General Intangibles and Instruments, and all Proceeds thereof.

 

“Registered Organization” means an organization organized solely under the law
of a single state or the United States and as to which the state or the United
States must maintain a public record showing the organization to have been
organized.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder.

 

“Responsible Officer” means, with respect to a Person, the chief executive
officer or the president of such Person or, with respect to financial matters,
the chief financial officer of such Person.

 

“Revolving Credit Commitment” means the agreement of Lender relating to the
making of the Revolving Loan and advances thereunder subject to and in
accordance with the provisions of this Agreement.

 

“Revolving Credit Commitment Period” means the period of time from the Closing
Date to the Business Day preceding the Revolving Credit Termination Date.

 

“Revolving Credit Committed Amount” has the meaning described in Section 2.1.1
(Revolving Credit Facility).

 

“Revolving Credit Expiration Date” means October 31, 2010, unless otherwise
extended for successive periods of one (1) year beyond the then existing
maturity date commencing as of the first anniversary date of this Agreement, by
Lender in the exercise of its sole and absolute discretion.

 

“Revolving Credit Facility” means the facility established by Lender pursuant to
Section 2.1 (Revolving Credit Facility).

 

“Revolving Credit Note” has the meaning described in Section 2.1.5 (Revolving
Credit Note).

 

16

--------------------------------------------------------------------------------


 

“Revolving Credit Termination Date” means the earlier of (a) the Revolving
Credit Expiration Date, or (b) the date on which the Revolving Credit Commitment
is terminated pursuant to Section 7.2 (Remedies) or otherwise.

 

“Revolving Credit Unused Line Fee” and “Revolving Credit Unused Line Fees” have
the meanings described in Section 2.1.10 (Revolving Credit Unused Line Fee).

 

“Revolving Loan” has the meaning described in Section 2.1.1 (Revolving Credit
Facility).

 

“Revolving Loan Account” has the meaning described in Section 2.1.9 (Revolving
Loan Account).

 

“Revolving Loan Mandatory Prepayment” and “Revolving Loan Mandatory Prepayments”
have the meanings described in Section 2.1.6 (Mandatory Prepayments of Revolving
Loan).

 

“Revolving Loan Optional Prepayment” and “Revolving Loan Optional Prepayments”
have the meanings described in Section 2.1.7 (Optional Prepayment of Revolving
Loan).

 

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/, or as otherwise
published from time to time.

 

“Sanctioned Person” means (i) a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn or as otherwise published from
time to time, or (ii) (A) an agency of the government of a Sanctioned Country,
(B) an organization controlled by a Sanctioned Country, or (C) a person resident
in a Sanctioned Country to the extent subject to a sanctions program
administered by OFAC.

 

“Security Documents” means collectively any assignment, pledge agreement,
security agreement, mortgage, deed of trust, deed to secure debt, financing
statement and any similar instrument, document or agreement under or pursuant to
which a Lien is now or hereafter granted to, or for the benefit of, Lender on
any real or personal property of any Person to secure all or any portion of the
Obligations, all as the same may from time to time be amended, restated,
supplemented or otherwise modified.

 

“State” means the State of Maryland.

 

“Subordinated Indebtedness” means all Indebtedness incurred at any time by any
Borrower or Borrowers, which is in amounts, subject to repayment terms, and
subordinated to the Obligations, as set forth in one or more written agreements,
all in form and substance satisfactory to Lender in its sole and absolute
discretion.

 

“Subsidiary” means any corporation the majority of the voting shares of which at
the time are owned directly by any Borrower and/or by one or more Subsidiaries
of any Borrower.

 

17

--------------------------------------------------------------------------------


 

“Supporting Obligation” means a letter-of-credit right, secondary obligation or
obligation of a secondary obligor or that supports the payment or performance of
an account, chattel paper, document, general intangible, instrument or
investment property.

 

“Swap Contract” means any document, instrument or agreement between Borrower and
Lender or any Affiliate of Lender, now existing or entered into in the future,
relating to an interest rate swap transaction, forward rate transaction,
interest rate cap, floor or collar transaction, any similar transaction, any
option to enter into any of the foregoing, and any combination of the foregoing,
which agreement may be oral or in writing, including, without limitation, any
master agreement relating to or governing any or all of the foregoing and any
related schedule or confirmation, each as amended from time to time.

 

“Tangible Net Worth” means as to the Borrowers and their respective Subsidiaries
on a consolidated basis at any date of determination thereof, the sum at such
time of:  the Net Worth less the total of (a) all Assets which would be
classified as intangible assets under GAAP consistently applied, (b) any
revaluation or other write-up in book value of assets subsequent to the date of
the most recent financial statements delivered to Lender, and (c) the amount of
all loans and advances (exclusive of advances permitted under Section 6.2.7(a))
to, or investments in, any Person, excluding Cash Equivalents and deposit
accounts maintained by Borrower with any financial institution.

 

“Taxes” means all taxes and assessments whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, of every character (including all
penalties or interest thereon), which at any time may be assessed, levied,
confirmed or imposed by any Governmental Authority on any Borrower or any of its
or their properties or assets or any part thereof or in respect of any of its
franchises, businesses, income or profits.

 

“Trademarks” means and includes in each case whether now existing or hereafter
arising, all of Borrower’s rights, title and interest in and to (a) any and all
trademarks (including service marks), trade names and trade styles, and
applications for registration thereof and the goodwill of the business
symbolized by any of the foregoing, (b) any and all licenses of trademarks,
service marks, trade names and/or trade styles, whether as licensor or licensee,
(c) any renewals of any and all trademarks, service marks, trade names, trade
styles and/or licenses of any of the foregoing, (d) income, royalties, damages
and payments now or hereafter due and/or payable with respect thereto,
including, without limitation, damages, claims, and payments for past, present
and future infringements thereof, (e) rights to sue for past, present and future
infringements of any of the foregoing, including the right to settle suits
involving claims and demands for royalties owing, and (f) all rights
corresponding to any of the foregoing throughout the world.

 

“Unbilled Receivables” means Receivables which otherwise qualify as Eligible
Receivables but which shall be billed within fifteen (15) days after the last
day of the prior month and are included in General Physics’ General Ledger
Account number 11-601 titled “Sales earned not billed”.

 

18

--------------------------------------------------------------------------------


 

“Uniform Commercial Code” means, unless otherwise provided in this Agreement,
the Uniform Commercial Code as adopted by and in effect from time to time in the
State or in any other jurisdiction, as applicable.

 

“Wholly Owned Subsidiary” means any corporation, all the shares of stock of all
classes of which (other than directors’ qualifying shares) at the time are owned
directly or indirectly by a Borrower and/or by one or more Wholly Owned
Subsidiaries of Borrower.

 

Section 1.2                                      Accounting Terms and Other
Definitional Provisions.

 

Unless otherwise defined herein, as used in this Agreement and in any
certificate, report or other document made or delivered pursuant hereto,
accounting terms not otherwise defined herein, and accounting terms only partly
defined herein, to the extent not defined, shall have the respective meanings
given to them under GAAP, as consistently applied to the applicable Person.  All
terms used herein which are defined by the Uniform Commercial Code shall have
the same meanings as assigned to them by the Uniform Commercial Code unless and
to the extent varied by this Agreement.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and article, section, subsection, schedule and exhibit references are
references to articles, sections or subsections of, or schedules or exhibits to,
as the case may be, this Agreement unless otherwise specified.  As used herein,
the singular number shall include the plural, the plural the singular and the
use of the masculine, feminine or neuter gender shall include all genders, as
the context may require.  Reference to any one or more of the Financing
Documents shall mean the same as the foregoing may from time to time be amended,
restated, substituted, extended, renewed, supplemented or otherwise modified.

 

ARTICLE II
THE CREDIT FACILITIES

 

Section 2.1                                      The Revolving Credit Facility.

 

2.1.1        Revolving Credit Facility.

 

Subject to and upon the provisions of this Agreement, Lender establishes a
revolving credit facility in favor of Borrowers.  The aggregate of all advances
under the Revolving Credit Facility is sometimes referred to in this Agreement
as the “Revolving Loan”.

 

The principal amount of Thirty-Five Million Dollars ($35,000,000) is the
“Revolving Credit Committed Amount”.

 

During the Revolving Credit Commitment Period, Lender agrees to make advances
under the Revolving Credit Facility in accordance with the provisions of this
Agreement; provided that after giving effect to any request duly made pursuant
to this Agreement, the aggregate outstanding principal balance of the Revolving
Loan and all Letter of Credit Obligations would not exceed the lesser of (a) the
Revolving Credit Committed Amount or (b) the then most current Borrowing Base.

 

19

--------------------------------------------------------------------------------


 

Unless sooner paid, the unpaid Revolving Loan, together with interest accrued
and unpaid thereon, and all other Obligations shall be due and payable in full
on the Revolving Credit Expiration Date.

 

2.1.2                        Procedure for Making Advances Under the Revolving
Loan; Lender Protection Loans.

 

Borrowers may borrow under the Revolving Credit Facility on any Business Day. 
Advances under the Revolving Loan shall be deposited to a demand deposit account
of General Physics with Lender (or an Affiliate of Lender) or shall be otherwise
applied as directed by General Physics, which direction Lender may require to be
in writing.  No later than 12:00 p.m. (Eastern Time) on the date of the
requested borrowing, General Physics shall give Lender oral or written notice (a
“Loan Notice”) of the amount and (if requested by Lender) the purpose of the
requested borrowing.  Any oral Loan Notice shall be confirmed in writing by
General Physics within three (3) Business Days after the making of the requested
advance under the Revolving Loan.  Each Loan Notice shall be irrevocable.

 

In addition, each Borrower hereby irrevocably authorizes Lender at any time and
from time to time, without further request from or notice to such Borrower, to
make advances under the Revolving Loan, and to establish, without duplication,
reserves against the Borrowing Base, which Lender, in its sole and absolute
discretion, deems necessary or appropriate to protect the interests of Lender,
including, without limitation, advances and reserves under the Revolving Loan
made to cover debit balances in the Revolving Loan Account, principal of, and/or
interest on, the Revolving Loan, the Obligations (including, without limitation,
any Letter of Credit Obligations), and/or Enforcement Costs, prior to, on, or
after the termination of other advances under this Agreement, regardless of
whether the outstanding principal amount of the Revolving Loan that Lender may
advance or reserve hereunder exceeds the Revolving Credit Committed Amount or
the Borrowing Base.  Lender shall communicate to General Physics from time to
time any action taken under this paragraph either orally or in writing.

 

2.1.3                        Borrowing Base.

 

As used in this Agreement, the term “Borrowing Base” means at any time, an
amount equal to the aggregate of (a) eighty percent (80%) of the amount of
Eligible Receivables of Borrowers and (b) eighty percent (80%) of Borrowers’
Unbilled Receivables.

 

The Borrowing Base shall be computed based on the Borrowing Base Report most
recently delivered to and accepted by Lender in its sole and absolute
discretion.  In the event Borrowers fail to furnish a Borrowing Base Report
required by Section 2.1.4 (Borrowing Base Report), or in the event Lender
believes that a Borrowing Base Report is no longer accurate, Lender may, in its
sole and absolute discretion exercised from time to time and without limiting
its other rights and remedies under this Agreement, suspend the making of or
limit advances under the Revolving Loan.

 

If at any time the total of the aggregate principal amount of the Revolving Loan
and Outstanding Letter of Credit Obligations exceeds the Borrowing Base, a
borrowing base deficiency (“Borrowing Base Deficiency”) shall exist.  Each time
a Borrowing Base

 

20

--------------------------------------------------------------------------------


 

Deficiency exists, Borrowers, at the sole and absolute discretion of Lender
exercised from time to time, shall pay the Borrowing Base Deficiency ON DEMAND
to Lender.

 

Without implying any limitation on Lender’s discretion with respect to the
Borrowing Base, the criteria for Eligible Receivables contained in the
respective definitions of Eligible Receivables are in part based upon the
business operations of Borrowers existing on or about the Closing Date and upon
information and records furnished to Lender by Borrowers.  If at any time or
from time to time hereafter, the business operations of Borrowers change or such
information and records furnished to Lender is incorrect or misleading, Lender
in its discretion, may at any time and from time to time during the duration of
this Agreement change such criteria or add new criteria.  Lender shall
communicate such changed or additional criteria to Borrowers from time to time
either orally or in writing.

 

2.1.4                        Borrowing Base Report.

 

Borrowers will furnish to Lender no less frequently than monthly and at such
other times as may be requested by Lender a report of the Borrowing Base (each a
“Borrowing Base Report”; collectively, the “Borrowing Base Reports”) in the form
required from time to time by Lender, appropriately completed and duly signed. 
The Borrowing Base Report shall contain the amount and payments on the
Receivables, both billed and unbilled, and the calculations of the Borrowing
Base, all in such detail, and accompanied by such supporting and other
information, as Lender may from time to time request.  Upon Lender’s request
Borrowers will provide Lender with (a) confirmatory assignment schedules;
(b) copies of Account Debtor invoices; (c) evidence of shipment or delivery; and
(d) such further schedules, documents and/or information regarding the
Receivables, both billed and unbilled, as Lender may reasonably require.  The
items to be provided under this subsection shall be in form satisfactory to
Lender, and certified as true and correct by a Responsible Officer (or by any
other officers or employees of Borrower whom a Responsible Officer from time to
time authorizes in writing to do so), and delivered to Lender from time to time
solely for Lender’s convenience in maintaining records of the Collateral.  Any
Borrower’s failure to deliver any of such items to Lender shall not affect,
terminate, modify, or otherwise limit the Liens of Lender on the Collateral.

 

2.1.5                        Revolving Credit Note.

 

The obligation of Borrowers to pay the Revolving Loan, with interest, shall be
evidenced by a promissory note (as from time to time extended, amended,
restated, supplemented or otherwise modified, the “Revolving Credit Note”)
substantially in the form of EXHIBIT B attached hereto and made a part hereof,
with appropriate insertions.  The Revolving Credit Note shall be payable to the
order of Lender at the times provided in the Revolving Credit Note, and shall be
in the principal amount of the Revolving Credit Committed Amount.  Borrowers
acknowledge and agree that, if the outstanding principal balance of the
Revolving Loan outstanding from time to time exceeds the face amount of the
Revolving Credit Note, the excess shall bear interest at the Post-Default Rate
for the Revolving Loan and shall be payable, with accrued interest, ON DEMAND. 
The Revolving Credit Note shall not operate as a novation of any of the
Obligations or nullify, discharge, or release any such Obligations or the
continuing contractual relationship of the parties hereto in accordance with the
provisions of this Agreement.

 

21

--------------------------------------------------------------------------------


 

2.1.6                        Mandatory Prepayments of Revolving Loan.

 

Borrowers shall make the mandatory prepayments (each a “Revolving Loan Mandatory
Prepayment” and collectively, the “Revolving Loan Mandatory Prepayments”) of the
Revolving Loan at any time and from time to time in such amounts as is required
pursuant to Section 2.1.3 (Borrowing Base) in order to cover any Borrowing Base
Deficiency.

 

2.1.7                        Optional Prepayments of Revolving Loan.

 

Borrowers shall have the option, at any time and from time to time, to prepay
(each a “Revolving Loan Optional Prepayment” and collectively the “Revolving
Loan Optional Prepayments”) the Revolving Loan, in whole or in part without
premium or penalty.

 

2.1.8                        The Collateral Account.

 

Each Borrower will deposit, or cause to be deposited, all Items of Payment to a
bank account or bank accounts designated by Lender and from which Lender alone
has power of access and withdrawal (collectively, the “Collateral Account”).  In
the case of any deposit that is made by a Borrower manually (i.e., the payment
is received by a Borrower rather than being delivered to the Lockbox or wired to
the Collateral Account), such deposit shall be made not later than the next
Business Day after the date of receipt of the Items of Payment.  The Items of
Payment shall be deposited in precisely the form received, except for the
endorsements of the applicable Borrower where necessary to permit the collection
of any such Items of Payment, each Borrower hereby agreeing to make such
endorsement.  In the event any Borrower shall fail to do so, Lender is hereby
authorized by each Borrower to make the endorsement in the name of the
applicable Borrower.  Prior to such a deposit, Borrowers will not commingle any
Items of Payment with any of the other funds or property of any Borrower, but
will hold them separate and apart in trust and for the account of Lender.

 

Each Borrower shall direct its Account Debtors that all Items of Payment are to
be either (a) wired to the Collateral Account or (b) mailed to one or more
post-office boxes designated by Lender, or to such other additional or
replacement post-office boxes pursuant to the request of Lender from time to
time (collectively, the “Lockbox”).  Lender shall have unrestricted and
exclusive access to the Lockbox.

 

Each Borrower hereby authorizes Lender to inspect all Items of Payment, endorse
all Items of Payment in the name of such Borrower, and deposit such Items of
Payment in the Collateral Account.  Lender reserves the right, exercised in its
sole and absolute discretion from time to time, to provide to the Collateral
Account credit prior to final collection of an Item of Payment and to disallow
credit for any Item of Payment which is unsatisfactory to Lender.  In the event
Items of Payment are returned to Lender for any reason whatsoever, Lender may,
in the exercise of its discretion from time to time, forward such Items of
Payment a second time.  Any returned Items of Payment shall be charged back to
the Collateral Account, the Revolving Loan Account, or other account, as
appropriate.

 

Lender will apply the whole or any part of the collected funds credited to the
Collateral Account (including funds received from the Blocked Account) against
the Revolving Loan (or with respect to Items of Payment that are not proceeds of
Accounts or after the occurrence and during the continuance of an Event of
Default, against any of the Obligations)

 

22

--------------------------------------------------------------------------------


 

or credit such collected funds to a depository account of Borrower with Lender
(or an Affiliate of Lender), the order and method of such application to be in
the sole discretion of Lender.

 

2.1.9                        Revolving Loan Account.

 

Lender will establish and maintain a loan account on its books (the “Revolving
Loan Account”) to which Lender will (a) debit (i) the principal amount of each
advance of the Revolving Loan made by Lender hereunder as of the date made,
(ii) the amount of any interest accrued on the Revolving Loan as and when due,
and (iii) any other amounts due and payable by Borrowers to Lender from time to
time under the provisions of this Agreement in connection with the Revolving
Loan, including, without limitation, Enforcement Costs, Fees, late charges, and
service, collection and audit fees, as and when due and payable, and (b) credit
all payments made by Borrowers to Lender on account of the Revolving Loan as of
the date made including, without limitation, funds credited to the Revolving
Loan Account from the Collateral Account.  Lender may debit the Revolving Loan
Account for the amount of any Item of Payment that is returned to Lender
unpaid.  All credit entries to the Revolving Loan Account are conditional and
shall be readjusted as of the date made if final and indefeasible payment is not
received by Lender in cash or solvent credits.  Any and all periodic or other
statements or reconciliations, and the information contained in those statements
or reconciliations, of the Revolving Loan Account shall be final, binding and
conclusive upon Borrowers in all respects, absent manifest error, unless Lender
receives specific written objection thereto from Borrowers within thirty (30)
Business Days after such statement or reconciliation shall have been sent by
Lender.

 

2.1.10                  Revolving Credit Unused Line Fee.

 

Borrowers shall pay to Lender a revolving credit facility fee (collectively, the
“Revolving Credit Unused Line Fees” and individually, a “Revolving Credit Unused
Line Fee”) in an amount equal to three-eighths percent (3/8%) per annum of the
average daily unused and undisbursed portion of the Revolving Credit Committed
Amount in effect from time to time accruing during each quarter; provided,
however, the Revolving Credit Unused Line Fee shall be calculated at a rate
equal to one-quarter of one percent (1/4%) per annum of the average daily unused
and undisbursed portion of the Revolving Credit Committed Amount in effect from
time to time accruing during such quarter if the unused and undisbursed portion
of the Revolving Credit Committed Amount is less than fifty percent (50%) of the
Revolving Credit Committed Amount.  The accrued and unpaid portion of the
Revolving Credit Unused Line Fee shall be paid in arrears by Borrowers to Lender
on the first day of each September, December, March and June, commencing on the
first such date following the date hereof, and on the Revolving Credit
Termination Date.

 

Section 2.2                                      The Letter of Credit Facility.

 

2.2.1                        Letters of Credit.

 

Subject to and upon the provisions of this Agreement, and as a part of the
Revolving Credit Commitment, any of Borrowers, upon the prior approval of
Lender, may obtain standby letters of credit (as the same may from time to time
be amended, supplemented or otherwise modified, each a “Letter of Credit” and
collectively the “Letters of Credit”) from Lender from time to time from the
Closing Date until the Business Day preceding the Revolving

 

23

--------------------------------------------------------------------------------


 

Credit Termination Date.  No Borrower will be entitled to obtain a Letter of
Credit hereunder unless (a) after giving effect to the request, the outstanding
principal balance of the Revolving Loan and of the Letter of Credit Obligations
would not exceed the lesser of (i) the Revolving Credit Committed Amount or
(ii) the most current Borrowing Base and (b) the sum of the aggregate face
amount of the then outstanding Letters of Credit (including the face amount of
the requested Letter of Credit) does not exceed Five Million Dollars
($5,000,000)

 

2.2.2        Letter of Credit Fees.

 

Prior to or simultaneously with the opening of each Letter of Credit, Borrowers
shall pay to Lender, a letter of credit fee (each a “Letter of Credit Fee” and
collectively the “Letter of Credit Fees”) in an amount equal to the Applicable
Margin multiplied by the face amount of the Letter of Credit, but not less than
the customary fee charged commercial customers for issuing a Letter of Credit
from time to time.  The Letter of Credit Fees shall be paid upon the opening of
each Letter of Credit and upon each anniversary thereof, if any.  In addition,
Borrowers shall also pay to Lender all other reasonable and customary amendment,
negotiation, processing, transfer or other fees to the extent and as and when
required by the provisions of any Letter of Credit Agreement.  All Letter of
Credit Fees and all such other additional fees are included in and are a part of
the “Fees” payable by Borrowers under the provisions of this Agreement and are a
part of the Obligations.

 

2.2.3                        Terms of Letters of Credit.

 

Each Letter of Credit shall (a) be opened pursuant to a Letter of Credit
Agreement, and (b) expire on a date not later than the Business Day preceding
the Revolving Credit Expiration Date; provided, however, if any Letter of Credit
does have an expiration date later than the Business Day preceding the Revolving
Credit Termination Date (each a “Post-Expiration Date Letter of Credit” and
collectively, the “Post-Expiration Date Letters of Credit”), effective as of the
Business Day preceding the Revolving Credit Termination Date and without prior
notice to or the consent of Borrowers, Lender shall make advances under the
Revolving Loan for the account of Borrowers in the aggregate face amount of all
such Letters of Credit.  Lender shall deposit the proceeds of such advances into
one or more non-interest bearing accounts with and in the name of Lender and
over which Lender alone shall have exclusive power of access and withdrawal
(collectively, the “Letter of Credit Cash Collateral Account”).  The Letter of
Credit Cash Collateral Account is to be held by Lender as additional collateral
and security for any Letter of Credit Obligations relating to the
Post-Expiration Date Letters of Credit.  Each Borrower hereby assigns, pledges,
grants and sets over to Lender a first priority security interest in, and Lien
on, all of the funds on deposit in the Letter of Credit Cash Collateral Account,
together with any and all proceeds and products thereof as additional collateral
and security for the Letter of Credit Obligations relating to the
Post-Expiration Date Letters of Credit.  Each Borrower acknowledges and agrees
that Lender shall be entitled to fund any draw or draft on any Post-Expiration
Date Letter of Credit from the monies on deposit in the Letter of Credit Cash
Collateral Account with notice to but without the consent of any Borrower.  Each
Borrower further acknowledges and agrees that Lender’s election to fund any draw
or draft on any Post-Expiration Date Letter of Credit from the Letter of Credit
Cash Collateral shall in no way limit, impair, lessen, reduce, release or
otherwise adversely affect Borrowers’ obligation to pay any Letter of Credit
Obligations under or relating to the Post-Expiration Date Letters of Credit.  At
such time as all Post-Expiration Date Letters of Credit have expired, all
Obligations

 

24

--------------------------------------------------------------------------------


 

have been paid in full, and the Commitment has been terminated, any remaining
funds on deposit in the Letter of Credit Cash Collateral Account shall be paid
to Borrowers.

 

The aggregate face amount of all Letters of Credit at any one time outstanding
and issued by Lender pursuant to the provisions of this Agreement, including,
without limitation, any and all Post-Expiration Date Letters of Credit, plus the
amount of any unpaid Letter of Credit Fees accrued thereon, and less the
aggregate amount of all drafts issued under or purporting to have been issued
under such Letters of Credit that have been paid by Lender and for which Lender
has been reimbursed by Borrower in full in accordance with Section 2.2.5
(Payments of Letters of Credit) and the Letter of Credit Agreements, and for
which Lender has no further obligation or commitment to restore all or any
portion of the amounts drawn and reimbursed, is herein called the “Outstanding
Letter of Credit Obligations”.

 

2.2.4                        Procedures for Letters of Credit.

 

A Borrower shall give Lender written notice at least five (5) Business Days
prior to the date on which such Borrower desires Lender to issue a Letter of
Credit.  Such notice shall be accompanied by a duly executed Letter of Credit
Agreement specifying, among other things:  (a) the name and address of the
intended beneficiary of the Letter of Credit, (b) the requested face amount of
the Letter of Credit, (c) whether the Letter of Credit is to be revocable or
irrevocable, (d) the Business Day on which the Letter of Credit is to be opened
and the date on which the Letter of Credit is to expire, (e) the terms of
payment of any draft or drafts which may be drawn under the Letter of Credit,
and (f) any other terms or provisions such Borrower desires to be contained in
the Letter of Credit.  Such notice shall also be accompanied by such other
information, certificates, confirmations, and other items as Lender may require
to assure that the Letter of Credit is issued in accordance with the provisions
of this Agreement and a Letter of Credit Agreement.  In the event of any
conflict between the provisions of this Agreement and the provisions of a Letter
of Credit Agreement, the provisions of this Agreement shall prevail and control
unless otherwise expressly provided in the Letter of Credit Agreement.  Upon
(x) receipt of such notice, (y) payment of all Letter of Credit Fees and all
other Fees payable in connection with the issuance of such Letter of Credit, and
(z) receipt of a duly executed Letter of Credit Agreement, Lender shall process
such notice and Letter of Credit Agreement in accordance with its customary
procedures and open such Letter of Credit on the Business Day specified in such
notice.

 

2.2.5                        Payments of Letters of Credit.

 

Borrowers hereby promise to pay to Lender, ON DEMAND and in United States
Dollars, the following which are herein collectively referred to as the “Current
Letter of Credit Obligations”:

 

(A)           THE AMOUNT WHICH LENDER HAS PAID OR WILL BE REQUIRED TO PAY UNDER
EACH DRAFT OR DRAW ON A LETTER OF CREDIT, WHETHER SUCH DEMAND BE IN ADVANCE OF
LENDER’S PAYMENT OR FOR REIMBURSEMENT FOR SUCH PAYMENT;

 

25

--------------------------------------------------------------------------------


 

(B)           ANY AND ALL REASONABLE CHARGES AND EXPENSES WHICH LENDER MAY PAY
OR INCUR RELATIVE TO THE LETTER OF CREDIT AND/OR SUCH DRAWS OR DRAFTS; AND

 

(C)           INTEREST ON THE AMOUNTS DESCRIBED IN (A) AND (B) NOT PAID BY
BORROWERS AS AND WHEN DUE AND PAYABLE UNDER THE PROVISIONS OF (A) AND (B) ABOVE
FROM THE DAY THE SAME ARE DUE AND PAYABLE UNTIL PAID IN FULL AT THE POST-DEFAULT
RATE.

 

In addition, Borrowers hereby promise to pay any and all other Letter of Credit
Obligations as and when due and payable in accordance with the provisions of
this Agreement and the Letter of Credit Agreements.  The obligation of Borrowers
to pay Current Letter of Credit Obligations and all other Letter of Credit
Obligations shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which any
Borrower or any other account party may have or have had against the beneficiary
of such Letter of Credit, Lender, or any other Person, including, without
limitation, any defense based on the failure of any draft or draw to conform to
the terms of such Letter of Credit, any draft or other document proving to be
forged, fraudulent or invalid, or the legality, validity, regularity or
enforceability of such Letter of Credit, any draft or other documents presented
with any draft, any Letter of Credit Agreement, this Agreement, or any of the
other Financing Documents, all whether or not Lender had actual or constructive
knowledge of the same, and irrespective of any Collateral, security or guarantee
therefor or right of offset with respect thereto and irrespective of any other
circumstances whatsoever which constitutes, or might be construed to constitute,
an equitable or legal discharge of Borrowers for any Letter of Credit
Obligations, in bankruptcy or otherwise; provided, however, that Borrowers shall
not be obligated to reimburse Lender for any wrongful payment under such Letter
of Credit made as a result of Lender’s gross negligence or willful misconduct. 
The obligation of Borrowers to pay the Letter of Credit Obligations shall not be
conditioned or contingent upon the pursuit by Lender or any other Person at any
time of any right or remedy against any Person which may be or become liable in
respect of all or any part of such obligation or against any Collateral,
security or guarantee therefor or right of offset with respect thereto.

 

The Letter of Credit Obligations shall continue to be effective, or be
reinstated, as the case may be, if at any time payment of all or any portion of
the Letter of Credit Obligations is rescinded or must otherwise be restored or
returned by Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Person, or upon or as a result of the appointment of a
receiver, intervenor, or conservator of, or trustee or similar officer for, any
Person, or any substantial part of such Person’s property, all as though such
payments had not been made.

 

2.2.6                        Change in Law; Increased Cost.

 

If any change in any law or regulation or in the interpretation thereof by any
court or other Governmental Authority charged with the administration thereof
occurring after the date of this Agreement shall either (a) impose, modify or
deem applicable any reserve, special deposit or similar requirement against
Letters of Credit issued by Lender, or (b) impose on Lender any other condition
regarding this Agreement or any Letter of Credit, and the result of any event
referred to in clauses (a) or (b) above shall be to increase the cost to Lender
of issuing,

 

26

--------------------------------------------------------------------------------


 

maintaining or extending the Letter of Credit or the cost to Lender of funding
any obligation under or in connection with the Letter of Credit (other than a
cost relating to net income, franchise or similar taxes), then, upon demand by
Lender, Borrowers shall immediately pay to Lender from time to time as specified
by Lender, additional amounts which shall be sufficient to compensate Lender for
such increased cost, together with interest on each such amount from the date
demanded until payment in full thereof at a rate per annum equal to the then
highest current rate of interest on the Revolving Loan.  A certificate as to
such increased cost incurred by Lender, submitted by Lender to Borrowers, shall
be conclusive, absent manifest error.

 

2.2.7                        General Letter of Credit Provisions.

 

Borrowers consent to Lender’s payment of any draft complying with the terms of
any Letter of Credit irrespective of any instructions of any Borrower to the
contrary.  As between Borrowers and Lender, Borrowers assume all risks of the
acts and omissions of the beneficiary and other users of any Letter of Credit. 
Lender and its respective branches, Affiliates and/or correspondents shall not
be responsible for and each Borrower hereby indemnifies and holds Lender and its
respective branches, Affiliates and/or correspondents harmless from and against
all liability, loss and expense (including reasonable attorney’s fees and costs)
incurred by Lender and/or its branches, Affiliates and/or correspondents
relative to and/or as a consequence of (a) any failure by Borrowers to perform
the agreements hereunder and under any Letter of Credit Agreement, (b) any
Letter of Credit Agreement, this Agreement, any Letter of Credit and any draft,
draw and/or acceptance under or purported to be under any Letter of Credit,
(c) any action taken or omitted by Lender and/or any of its respective branches,
Affiliates and/or correspondents at the request of Borrowers, (d) any failure or
inability to perform in accordance with the terms of any Letter of Credit by
reason of any control or restriction rightfully or wrongfully exercised by any
de facto or de jure Governmental Authority, group or individual asserting or
exercising governmental or paramount powers, and/or (e) any consequences arising
from causes beyond the control of Lender and/or any of its respective branches,
Affiliates and/or correspondents.

 

Except for gross negligence or willful misconduct, Lender and its respective
branches, Affiliates and/or correspondents, shall not be liable or responsible
in any respect for any (a) error, omission, interruption or delay in
transmission, dispatch or delivery of any one or more messages or advices in
connection with any Letter of Credit, whether transmitted by cable, telegraph,
mail or otherwise and despite any cipher or code which may be employed, and/or
(b) action, inaction or omission which may be taken or suffered by it or them in
good faith or through inadvertence in identifying or failing to identify any
beneficiary or otherwise in connection with any Letter of Credit.

 

Subject to the terms of the Letter of Credit, a Letter of Credit may be amended,
modified or revoked only upon the receipt by Lender from Borrowers and the
beneficiary (including any transferee and/or assignee of the original
beneficiary), of a written consent and request therefor.

 

If any Laws, order of court and/or ruling or regulation of any Governmental
Authority of the United States (or any state thereof) and/or any country other
than the United States permits a beneficiary under a Letter of Credit to require
Lender and/or any of its respective branches, Affiliates and/or correspondents
to pay drafts under or purporting to be

 

27

--------------------------------------------------------------------------------


 

under a Letter of Credit after the expiration date of the Letter of Credit,
Borrowers shall reimburse Lender, as appropriate, for any such payment pursuant
to provisions of Section 2.2.6 (Change in Law; Increased Cost).

 

Except as may otherwise be specifically provided in a Letter of Credit or Letter
of Credit Agreement, (a) the rules of the ISP shall apply to each standby Letter
of Credit, and (b) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the “ICC”) at the time of issuance shall apply to each commercial Letter of
Credit.

 

Section 2.3             Applicable Interest Rates.

 

(a)           Each advance of the Revolving Loan shall bear interest until
maturity (whether by acceleration, declaration, extension or otherwise) at the
Applicable Rate as determined in accordance with the provisions of this Section.

 

(b)           Notwithstanding the foregoing, following the occurrence and during
the continuance of an Event of Default, at the option of Lender, all advances of
the Revolving Loan and all other Obligations shall bear interest at the
Post-Default Rate.

 

(c)           The Applicable Margin shall be 125 basis points per annum unless
and until a change is required by the operation of Section 2.3(d).

 

(d)           Changes in the Applicable Margin shall be made not more frequently
than quarterly based on the Pricing Ratio, determined by Lender subsequent to
its review of the quarterly reports required by Section 6.1.1(c) (Quarterly
Statements and Certificates), except that the first such determination shall be
made based on Borrowers’ annual financial statements required by
Section 6.1.1(a) (Annual Statements and Certificates) for Borrowers’ fiscal year
ended December 31, 2007 and shall be effective as of the first day of the first
month after Lender receives and reviews such statements.  The Applicable Margin
(expressed as basis points) shall vary depending upon the Pricing Ratio, as
follows:

 

Pricing Ratio 

 

 

 

(achieved for two (2) consecutive quarters)

 

Applicable Margin

 

Equal to or less than 3.00 to 1.00

 

225 basis points

 

Equal to or less than 2.50 to 1.00

 

175 basis points

 

Equal to or less than 2.00 to 1.00

 

125 basis points

 

Equal to or less than 1.50 to 1.00

 

100 basis points

 

 

Section 2.4             General Financing Provisions.

 

2.4.1        Borrowers’ Representatives.

 

Borrowers hereby represent and warrant to Lender that each of them will derive
benefits, directly and indirectly, from each Letter of Credit and from each
Loan, both in their separate capacity and as a member of the integrated group to
which each of Borrowers belong and because the successful operation of the
integrated group is dependent upon the

 

28

--------------------------------------------------------------------------------


 

continued successful performance of the functions of the integrated group as a
whole, because (a) the terms of the consolidated financing provided under this
Agreement are more favorable than would otherwise be obtainable by Borrowers
individually, and (b) Borrowers’ additional administrative and other costs and
reduced flexibility associated with individual financing arrangements which
would otherwise be required if obtainable would substantially reduce the value
to Borrowers of the financing.  Borrowers in the discretion of their respective
managements are to agree among themselves as to the allocation of the benefits
of Letters of Credit and the proceeds of the Loan, provided, however, that
Borrowers shall be deemed to have represented and warranted to Lender at the
time of allocation that each benefit and use of proceeds is a Permitted Use.

 

For administrative convenience, each Borrower hereby irrevocably appoints
General Physics as Borrower’s attorney-in-fact, with power of substitution (with
the prior written consent of Lender in the exercise of its sole and absolute
discretion), in the name of General Physics or in the name of Borrower or
otherwise to take any and all actions with respect to the this Agreement, the
other Financing Documents, the Obligations and/or the Collateral (including,
without limitation, the Proceeds thereof) as General Physics may so elect from
time to time, including, without limitation, actions to (i) request advances
under the Loan, apply for and direct the benefits of Letters of Credits, and
direct Lender to disburse or credit the proceeds of any Loan directly to an
account of General Physics, any one or more of Borrowers or otherwise, which
direction shall evidence the making of such Loan and shall constitute the
acknowledgment by each of Borrowers of the receipt of the proceeds of such Loan
or the benefit of such Letter of Credit, (ii) enter into, execute, deliver,
amend, modify, restate, substitute, extend and/or renew this Agreement, any
Additional Borrower Joinder Supplement, any other Financing Documents, security
agreements, mortgages, deposit account agreements, instruments, certificates,
waivers, letter of credit applications, releases, documents and agreements from
time to time, and (iii) endorse any check or other item of payment in the name
of Borrower or in the name of General Physics.  The foregoing appointment is
coupled with an interest, cannot be revoked without the prior written consent of
Lender, and may be exercised from time to time through General Physics’ duly
authorized officer, officers or other Person or Persons designated by General
Physics to act from time to time on behalf of General Physics.

 

Each of Borrowers hereby irrevocably authorizes Lender to make Loans to any one
or more of Borrowers, and hereby irrevocably authorizes Lender to issue or cause
to be issued Letters of Credit for the account of any or all of Borrowers,
pursuant to the provisions of this Agreement upon the written, oral or telephone
request of any one or more of the Persons who is from time to time a Responsible
Officer of a Borrower under the provisions of the most recent certificate of
corporate resolutions and/or incumbency of Borrowers on file with Lender and
also upon the written, oral or telephone request of any one of the Persons who
is from time to time a Responsible Officer of General Physics under the
provisions of the most recent certificate of corporate resolutions and/or
incumbency for General Physics on file with Lender.

 

Lender assumes no responsibility or liability for any errors, mistakes, and/or
discrepancies in the oral, telephonic, written or other transmissions of any
instructions, orders, requests and confirmations between Lender and Borrowers in
connection with the Credit Facilities, any Loan, any Letter of Credit or any
other transaction in connection with the provisions of this Agreement. Without
implying any limitation on the joint and several nature of

 

29

--------------------------------------------------------------------------------


 

the Obligations, Lender agrees that, notwithstanding any other provision of this
Agreement, Borrowers may create reasonable inter-company indebtedness between or
among Borrowers with respect to the allocation of the benefits and proceeds of
the advances and Credit Facilities under this Agreement.  Borrowers agree among
themselves, and Lender consents to that agreement, that each Borrower shall have
rights of contribution from all of the other Borrowers to the extent such
Borrower incurs Obligations in excess of the proceeds of the Loans received by,
or allocated to purposes for the direct benefit of, such Borrower.  All such
indebtedness and rights shall be, and are hereby agreed by Borrowers to be,
subordinate in priority and payment to the indefeasible repayment in full in
cash of the Obligations, and, unless Lender agrees in writing otherwise, shall
not be exercised or repaid in whole or in part until all of the Obligations have
been indefeasibly paid in full in cash.  Borrowers agree that all of such
inter-company indebtedness and rights of contribution are part of the Collateral
and secure the Obligations.  Each Borrower hereby waives all rights of
counterclaim, recoupment and offset between or among themselves arising on
account of that indebtedness and otherwise.  Each Borrower shall not evidence
the inter-company indebtedness or rights of contribution by note or other
instrument, and shall not secure such indebtedness or rights of contribution
with any Lien or security.  Notwithstanding anything contained in this Agreement
to the contrary, the amount covered by each Borrower under the Obligations
(including, without limitation, Section 2.4.10 (Guaranty)) shall be limited to
an aggregate amount (after giving effect to any collections from, rights to
receive contribution from or payments made by or on behalf of any other Borrower
in respect of the Obligations) which, together with other amounts owing by such
Borrower to Lender under the Obligations, is equal to the largest amount that
would not be subject to avoidance under the Bankruptcy Code or any applicable
provisions of any applicable, comparable state or other Laws.

 

2.4.2                        Use of Proceeds of the Revolving Loan.

 

The proceeds of each advance under the Revolving Loan shall be used by Borrowers
for Permitted Uses, and for no other purposes except as may otherwise be agreed
by Lender in writing.

 

2.4.3                        Origination Fee.

 

Borrowers have paid to Lender on or before the Closing Date a loan origination
fee (the “Origination Fee”) in the amount of One Hundred Thousand Dollars
($100,000), which fee has been fully earned and is non-refundable.

 

2.4.4        Monitoring Fee.

 

Borrowers shall pay to Lender a monthly monitoring fee in the amount of $700
(collectively, the “Monitoring Fees” and individually, a “Monitoring Fee”)
commencing on the first such date following the date hereof and continuing until
the Revolving Credit Termination Date.  Borrowers authorize Lender to debit
demand deposit account number 2079900107595 or any other account with Lender
(routing number 055-003201) designated in writing by General Physics, beginning
as of the date hereof for any Monitoring Fee.  Borrowers further certify that
General Physics hold legitimate ownership of this account and preauthorizes this
periodic debit as part of its right under said ownership.

 

30

--------------------------------------------------------------------------------


 

2.4.5                        Computation of Interest and Fees.

 

All applicable Fees and interest shall be calculated on the basis of a year of
360 days for the actual number of days elapsed.

 

2.4.6                        Maximum Interest Rate.

 

In no event shall any interest rate provided for hereunder exceed the maximum
rate permissible for corporate borrowers under applicable law for loans of the
type provided for hereunder (the “Maximum Rate”).  If, in any month, any
interest rate, absent such limitation, would have exceeded the Maximum Rate,
then the interest rate for that month shall be the Maximum Rate, and, if in
future months, that interest rate would otherwise be less than the Maximum Rate,
then that interest rate shall remain at the Maximum Rate until such time as the
amount of interest paid hereunder equals the amount of interest which would have
been paid if the same had not been limited by the Maximum Rate.  In the event
that, upon payment in full of the Obligations, the total amount of interest paid
or accrued under the terms of this Agreement is less than the total amount of
interest which would, but for this Section, have been paid or accrued if the
interest rates otherwise set forth in this Agreement had at all times been in
effect, then Borrowers shall, to the extent permitted by applicable law, pay
Lender, an amount equal to the excess of (a) the lesser of (i) the amount of
interest which would have been charged if the Maximum Rate had, at all times,
been in effect or (ii) the amount of interest which would have accrued had the
interest rates otherwise set forth in this Agreement, at all times, been in
effect over (b) the amount of interest actually paid or accrued under this
Agreement.  In the event that a court determines that Lender has received
interest and other charges hereunder in excess of the Maximum Rate, such excess
shall be deemed received on account of, and shall automatically be applied to
reduce, the Obligations other than interest, in the inverse order of maturity,
and if there are no Obligations outstanding, Lender shall refund to Borrowers
such excess.

 

2.4.7                        Payments.

 

All payments of the Obligations, including, without limitation, principal,
interest, Prepayments, and Fees, shall be paid by Borrowers without setoff,
recoupment or counterclaim to Lender in immediately available funds not later
than 2:00 p.m. (Eastern Time) on the due date of such payment.  All payments
received by Lender after such time shall be deemed to have been received by
Lender for purposes of computing interest and Fees and otherwise as of the next
Business Day.  Payments shall not be considered received by Lender until such
payments are paid to Lender in immediately available funds to Lender’s principal
office in Baltimore, Maryland or at such other location as Lender may at any
time and from time to time notify Borrowers.  Alternatively, at its sole
discretion, Lender may charge any deposit account of Borrowers at Lender or any
Affiliate of Lender with all or any part of any amount due to Lender under this
Agreement or any of the other Financing Documents to the extent that Borrowers
shall have not otherwise tendered payment to Lender.

 

2.4.8                        Liens; Setoff.

 

Each Borrower hereby grants to Lender as additional collateral and security for
all of the Obligations, a continuing Lien on any and all monies, Investment
Property, and other property of Borrower and any and all proceeds thereof, now
or hereafter held or received by or in transit to, Lender, and/or any Affiliate
of Lender, from or for the account of,

 

31

--------------------------------------------------------------------------------


 

Borrower, and also upon any and all deposit accounts (general or special) and
credits of Borrower, if any, with Lender or any Affiliate of Lender, at any time
existing, excluding any deposit accounts held by Borrower in its capacity as
trustee for Persons who are not Affiliates of Borrower.  Without implying any
limitation on any other rights Lender may have under the Financing Documents or
applicable Laws, during the continuance of an Event of Default, Lender is hereby
authorized by each Borrower at any time and from time to time, without notice
to, or consent of, Borrower, to set off, appropriate, seize, freeze and apply
any or all items hereinabove referred to against all Obligations then
outstanding (whether or not then due), all in such order and manner as shall be
determined by Lender in its sole and absolute discretion.

 

2.4.9                        Requirements of Law.

 

In the event that Lender shall have determined in good faith that (a) the
adoption of any Capital Adequacy Regulation, or (b) any change in any Capital
Adequacy Regulation or in the interpretation or application thereof or
(c) compliance by Lender or any corporation controlling Lender with any request
or directive regarding capital adequacy (whether or not having the force of law)
from any central bank or Governmental Authority, does or shall have the effect
of reducing the rate of return on the capital of Lender or any corporation
controlling Lender, as a consequence of the obligations of Lender hereunder to a
level below that which Lender or any corporation controlling Lender would have
achieved but for such adoption, change or compliance (taking into consideration
the policies of Lender and the corporation controlling Lender, with respect to
capital adequacy) by an amount deemed by Lender, in its discretion, to be
material, then from time to time, after submission by Lender to Borrowers of a
written request therefor and a statement of the basis for Lender’s
determination, Borrowers shall pay to Lender ON DEMAND such additional amount or
amounts in order to compensate Lender or its controlling corporation for any
such reduction.

 

2.4.10                  Guaranty.

 

(a)                                  Each Borrower hereby unconditionally and
irrevocably, guarantees to Lender:

 

(i)            the due and punctual payment in full (and not merely the
collectibility) by the other Borrowers of the Obligations, including unpaid and
accrued interest thereon, in each case when due and payable, all according to
the terms of this Agreement, the Notes and the other Financing Documents;

 

(ii)           the due and punctual payment in full (and not merely the
collectibility) by the other Borrowers of all other sums and charges which may
at any time be due and payable in accordance with this Agreement, the Notes or
any of the other Financing Documents;

 

(iii)          the due and punctual performance by the other Borrowers of all of
the other terms, covenants and conditions contained in the Financing Documents;
and

 

32

--------------------------------------------------------------------------------


 

(iv)                              all the other Obligations of the other
Borrowers.

 

(b)                                 The obligations and liabilities of each
Borrower as a guarantor under this Section 2.4.10 shall be absolute and
unconditional and joint and several, irrespective of the genuineness, validity,
priority, regularity or enforceability of this Agreement, any of the Notes or
any of the Financing Documents or any other circumstance which might otherwise
constitute a legal or equitable discharge of a surety or guarantor.  Each
Borrower in its capacity as a guarantor expressly agrees that Lender may, in its
sole and absolute discretion, without notice to or further assent of such
Borrower and without in any way releasing, affecting or in any way impairing the
joint and several obligations and liabilities of such Borrower as a guarantor
hereunder:

 

(i)                                     waive compliance with, or any defaults
under, or grant any other indulgences under or with respect to any of the
Financing Documents;

 

(ii)                                  modify, amend, change or terminate any
provisions of any of the Financing Documents;

 

(iii)                               grant extensions or renewals of or with
respect to the Credit Facilities, the Notes or any of the other Financing
Documents;

 

(iv)                              effect any release, subordination, compromise
or settlement in connection with this Agreement, any of the Notes or any of the
other Financing Documents;

 

(v)                                 agree to the substitution, exchange, release
or other disposition of the Collateral or any part thereof, or any other
collateral for the Loan or to the subordination of any lien or security interest
therein;

 

(vi)                              make advances for the purpose of performing
any term, provision or covenant contained in this Agreement, any of the Notes or
any of the other Financing Documents with respect to which Borrowers shall then
be in default;

 

(vii)                           make future advances pursuant to this Agreement
or any of the other Financing Documents;

 

(viii)                        assign, pledge, hypothecate or otherwise transfer
the Commitments, the Obligations, the Notes, any of the other Financing
Documents or any interest therein, all as and to the extent permitted by the
provisions of this Agreement;

 

(ix)                               deal in all respects with the other Borrowers
as if this Section 2.4.10 were not in effect;

 

33

--------------------------------------------------------------------------------


 

(x)            effect any release, compromise or settlement with any of the
other Borrowers, whether in their capacity as a Borrower or as a guarantor under
this Section 2.4.10, or any other guarantor; and

 

(xi)           provide debtor-in-possession financing or allow use of cash
collateral in proceedings under the Bankruptcy Code, it being expressly agreed
by all Borrowers that any such financing and/or use would be part of the
Obligations.

 

(c)                                  The obligations and liabilities of each
Borrower, as guarantor under this Section 2.4.10, shall be primary, direct and
immediate, shall not be subject to any counterclaim, recoupment, set off,
reduction or defense based upon any claim that a Borrower may have against any
one or more of the other Borrowers, Lender, and/or any other guarantor and shall
not be conditional or contingent upon pursuit or enforcement by Lender of any
remedies it may have against Borrowers with respect to this Agreement, the Notes
or any of the other Financing Documents, whether pursuant to the terms thereof
or by operation of law.  Without limiting the generality of the foregoing,
Lender shall not be required to make any demand upon any of Borrowers, or to
sell the Collateral or otherwise pursue, enforce or exhaust its remedies against
Borrowers or the Collateral either before, concurrently with or after pursuing
or enforcing its rights and remedies hereunder.  Any one or more successive or
concurrent actions or proceedings may be brought against each Borrower under
this Section 2.4.10, either in the same action, if any, brought against any one
or more of Borrowers or in separate actions or proceedings, as often as Lender
may deem expedient or advisable.  Without limiting the foregoing, it is
specifically understood that any modification, limitation or discharge of any of
the liabilities or obligations of any one or more of Borrowers, any other
guarantor or any obligor under any of the Financing Documents, arising out of,
or by virtue of, any bankruptcy, arrangement, reorganization or similar
proceeding for relief of debtors under federal or state law initiated by or
against any one or more of Borrowers, in their respective capacities as
borrowers and guarantors under this Section 2.4.10, or under any of the
Financing Documents shall not modify, limit, lessen, reduce, impair, discharge,
or otherwise affect the liability of each Borrower under this Section 2.4.10 in
any manner whatsoever, and this Section 2.4.10 shall remain and continue in full
force and effect.  It is the intent and purpose of this Section 2.4.10 that each
Borrower shall and does hereby waive all rights and benefits which might accrue
to any other guarantor by reason of any such proceeding, and Borrowers agree
that they shall be liable for the full amount of the obligations and liabilities
under this Section 2.4.10, regardless of, and irrespective to, any modification,
limitation or discharge of the liability of any one or more of Borrowers, any
other guarantor or any obligor under any of the Financing Documents, that may
result from any such proceedings.

 

(d)                                 Each Borrower, as guarantor under this
Section 2.4.10, hereby unconditionally, jointly and severally, irrevocably and
expressly waives:

 

(i)            presentment and demand for payment of the Obligations and protest
of non-payment;

 

(ii)           notice of acceptance of this Section 2.4.10 and of presentment,
demand and protest thereof;

 

34

--------------------------------------------------------------------------------


 

(iii)          notice of any default hereunder or under the Notes or any of the
other Financing Documents and notice of all indulgences;

 

(iv)          notice of any increase in the amount of any portion of or all of
the indebtedness guaranteed by this Section 2.4.10;

 

(v)           demand for observance, performance or enforcement of any of the
terms or provisions of this Section 2.4.10, the Notes or any of the other
Financing Documents;

 

(vi)          all errors and omissions in connection with Lender’s
administration of all indebtedness guaranteed by this Section 2.4.10, except
errors and omissions resulting from acts of bad faith;

 

(vii)         any right or claim of right to cause a marshalling of the assets
of any one or more of the other Borrowers;

 

(viii)        any act or omission of Lender which changes the scope of the risk
as guarantor hereunder; and

 

(ix)           all other notices and demands otherwise required by law which
Borrower may lawfully waive.

 

Within ten (10) days following any request of Lender so to do, each Borrower
will furnish Lender and such other persons as Lender may direct with a written
certificate, duly acknowledged stating in detail whether or not any credits,
offsets or defenses exist with respect to this Section 2.4.10.

 

2.4.11                  ACH Transactions and Swap Contracts.

 

Borrowers may request and Lender or its Affiliates may, in their sole and
absolute discretion, provide ACH Transactions and Swap Contracts.  In the event
a Borrower requests Lender or its Affiliates to procure ACH Transactions or Swap
Contracts, then such Borrower agrees to indemnify and hold Lender or its
Affiliates harmless from any and all obligations now or hereafter owing to
Lender or its Affiliates in connection with such ACH Transactions or Swap
Contracts other than obligations arising as a result of Lender’s or its
Affiliates’ gross negligence or willful misconduct.  Borrowers agree to pay
Lender or its Affiliates all amounts owing to Lender or its Affiliates pursuant
to ACH Transactions and Swap Contracts.  In the event Borrowers shall not have
paid to Lender or its Affiliates such amounts, Lender may cover such amounts by
an advance under the Revolving Loan, which advance shall be deemed to have been
requested by Borrowers.  Borrowers acknowledge and agree that the obtaining of
ACH Transactions and Swap Contracts from Lender or its Affiliates (a) is in the
sole and absolute discretion of Lender or its Affiliates and (b) is subject to
all rules and regulations of Lender or its Affiliates.

 

2.4.12      Termination of Revolving Credit Facility.

 

Borrowers shall have the right to terminate or reduce the Revolving Credit
Commitment, in whole or in part, upon at least thirty (30) Business Days prior
written notice to

 

35

--------------------------------------------------------------------------------


 

Lender, without any premium or penalty; provided, however, that all Outstanding
Letter of Credit Obligations shall be secured as provided in Section 2.2.3
(Terms of Letters of Credit).

 

ARTICLE III
THE COLLATERAL

 

Section 3.1                                      Debt and Obligations Secured.

 

All property and Liens assigned, pledged or otherwise granted under or in
connection with this Agreement (including, without limitation, those under
Section 3.2 (Grant of Liens)) or any of the Financing Documents shall secure
(a) the payment of all of the Obligations, including, without limitation, any
and all Outstanding Letter of Credit Obligations, and (b) the performance,
compliance with and observance by Borrowers of the provisions of this Agreement
and all of the other Financing Documents or otherwise under the Obligations.

 

Section 3.2                                      Grant of Liens.

 

(a)           Each Borrower hereby assigns, pledges and grants to Lender, and
agrees that Lender shall have a perfected and continuing security interest in,
and Lien on, (a) all of Borrower’s Accounts, Inventory, Chattel Paper,
Documents, Instruments, Equipment, Investment Property, and General Intangibles
(in which Borrower is permitted under the terms thereof to grant a security
interest) and all of Borrower’s deposit accounts with any financial institution
with which Borrower maintains deposits, whether now owned or existing or
hereafter acquired or arising, (b) all returned, rejected or repossessed goods,
the sale or lease of which shall have given or shall give rise to an Account or
Chattel Paper, (c) all insurance policies relating to the foregoing and the
right to receive refunds of unearned insurance premiums under those policies,
(d) all books and records in whatever media (paper, electronic or otherwise)
recorded or stored, with respect to the foregoing and all Equipment and General
Intangibles necessary or beneficial to retain, access and/or process the
information contained in those books and records; and (e) all Proceeds and
products of the foregoing.  Each Borrower further agrees that Lender shall have
in respect thereof all of the rights and remedies of a secured party under the
Uniform Commercial Code as well as those provided in this Agreement, under each
of the other Financing Documents to which it is a party and under applicable
Laws.

 

(b)           Each Borrower covenants and agrees that Borrower shall provide
Lender with all necessary information and will execute and deliver such
documents as are required to comply with the Federal Assignment of Claims Act of
1940 (31 U.S.C. §3727 and 41 U.S.C. §15), to perfect Lender’s security interest
in the Accounts arising under Government Contracts with a contract value equal
to or greater than Fifty Thousand Dollars ($50,000) and such other Government
Contracts as Lender may determine in its sole discretion.

 

Section 3.3                                      Collateral Disclosure List.

 

On or prior to the Closing Date, if requested by Lender, each Borrower shall
each deliver to Lender any updates to the Borrower’s Collateral Disclosure List
(as defined in the Original Financing Agreement) which shall contain such
information with respect to Borrower’s business and personal property as Lender
may require and shall be certified by a Responsible Officer of Borrower, as
applicable.  Promptly after demand by Lender, Borrower shall furnish to Lender
an

 

36

--------------------------------------------------------------------------------


 

update of the information contained in the Collateral Disclosure List at any
time and from time to time as may be reasonably requested by Lender.

 

Section 3.4                                      Personal Property.

 

Each Borrower acknowledges and agrees that it is the intention of the parties to
this Agreement that Lender shall have a first priority, perfected Lien, in form
and substance satisfactory to Lender and its counsel, on all of the Collateral,
whether now owned or hereafter acquired, subject only to the Permitted Liens, if
any.  In furtherance of the foregoing:

 

(a)           On the Closing Date and without implying any limitation on the
scope of Section 3.2 (Grant of Liens), each Borrower shall deliver to Lender the
originals of all of its letters of credit, Investment Property, Chattel Paper,
Documents and Instruments and, if Lender so requires, shall execute and deliver
separate pledge, assignment and security agreements in form and content
acceptable to Lender, which pledge, assignment and security agreements shall
assign, pledge and grant a Lien to Lender on all letters of credit, Investment
Property, Chattel Paper, Documents, and Instruments.  Notwithstanding the
foregoing, Lender agrees that Borrowers may retain possession of Investment
Property with an aggregate value of less than One Hundred Thousand Dollars
($100,000) that is received from Account Debtors in payment of Receivables in
lieu of cash.

 

(b)           In the event that any Borrower shall acquire after the Closing
Date any letters of credit, Investment Property, Chattel Paper, Documents, or
Instruments, Borrower shall promptly so notify Lender and deliver the originals
of all of the foregoing to Lender promptly and in any event within ten (10) days
of each acquisition.

 

(c)           All letters of credit, Investment Property, Chattel Paper,
Documents and Instruments shall be delivered to Lender endorsed and/or assigned
as required by any pledge, assignment and security agreement and/or as Lender
may require and, if applicable, shall be accompanied by blank irrevocable and
unconditional stock or bond powers and/or notices as Lender may require.

 

Section 3.5                                      Record Searches.

 

As of the Closing Date and thereafter at the time any Financing Document is
executed and delivered by Borrowers pursuant to this Section, Lender shall have
received, in form and substance satisfactory to Lender, such Lien or record
searches with respect to Borrowers and/or any other Person, as appropriate, and
the property covered by such Financing Document showing that the Lien of such
Financing Document will be a perfected first priority Lien on the property
covered by such Financing Document subject only to Permitted Liens or to such
other matters as Lender may approve.

 

Section 3.6                                      Costs.

 

Borrowers agree to pay, as part of the Enforcement Costs and to the fullest
extent permitted by applicable Laws, on demand all costs, fees and expenses
incurred by Lender in connection with the taking, perfection, preservation,
protection and/or release of a Lien on the Collateral, including, without
limitation:

 

37

--------------------------------------------------------------------------------


 

(a)           customary fees and expenses incurred in preparing Financing
Documents from time to time (including, without limitation, reasonable
attorneys’ fees incurred in connection with preparing the Financing Documents,
including, any amendments and supplements thereto);

 

(b)           all filing and/or recording taxes or fees;

 

(c)           all costs of Lien and record searches;

 

(d)           reasonable attorneys’ fees in connection with all legal opinions
required; and

 

(e)           all related costs, fees and expenses.

 

Section 3.7             Release.

 

Upon the indefeasible repayment in full in cash of the Obligations and
performance of all Obligations under this Agreement and all other Financing
Documents, and the termination and/or expiration of the Commitment, all Letters
of Credit and all Outstanding Letter of Credit Obligations, or, in the case of
Outstanding Letter of Credit Obligations, the cash collateralization thereof
pursuant to Section 2.2.3 (Terms of Letters of Credit), upon Borrowers’ request
and at Borrowers’ sole cost and expense, Lender shall release and/or terminate
any Financing Document.

 

Section 3.8             Inconsistent Provisions.

 

In the event that the provisions of any Financing Document directly conflict
with any provision of this Agreement, the provisions of this Agreement govern.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

Section 4.1             Representations and Warranties.

 

Borrowers, for themselves and for each other, represent and warrant to Lender,
as follows:

 

4.1.1                        Subsidiaries.

 

Borrowers have the Subsidiaries listed on the Collateral Disclosure List and no
others.  Each of the Subsidiaries is a Wholly Owned Subsidiary except as shown
on the Collateral Disclosure List, which correctly indicates the nature and
amount of each Borrower’s ownership interests therein.

 

4.1.2                        Existence.

 

Each Borrower (a) is a Registered Organization under the laws of the
jurisdiction stated in the Preamble of this Agreement, (b) is in good standing
under the laws of the jurisdiction in which it is organized, (c) has the power
to own its property and to carry on its business as now being conducted, and
(d) is duly qualified to do business and is in good standing

 

38

--------------------------------------------------------------------------------


 

in each jurisdiction in which the character of the properties owned by it
therein or in which the transaction of its business makes such qualification
necessary.  Each Borrower is organized under the laws of only one
(1) jurisdiction.

 

4.1.3                        Power and Authority.

 

Each Borrower has full power and authority to execute and deliver this Agreement
and the other Financing Documents to which it is a party, to make the borrowings
and request Letters of Credit under this Agreement and to incur and perform the
Obligations whether under this Agreement, the other Financing Documents or
otherwise, all of which have been duly authorized by all proper and necessary
action.  No consent or approval of owners or any creditors of any Borrower, and
no consent, approval, filing or registration with or notice to any Governmental
Authority on the part of any Borrower, is required as a condition to the
execution, delivery, validity or enforceability of this Agreement, or any of the
other Financing Documents, or the performance by any Borrower of the
Obligations.

 

4.1.4                        Binding Agreements.

 

This Agreement and the other Financing Documents executed and delivered by
Borrowers have been properly executed and delivered and constitute the valid and
legally binding obligations of Borrowers and are fully enforceable against
Borrowers in accordance with their respective terms, subject to bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting the rights and remedies of creditors and secured parties, and general
principles of equity regardless of whether applied in a proceeding in equity or
at law.

 

4.1.5                        No Conflicts.

 

Neither the execution, delivery and performance of the terms of this Agreement
or of any of the other Financing Documents executed and delivered by Borrowers
nor the consummation of the transactions contemplated by this Agreement will
conflict with, violate or be prevented by (a) any Borrower’s organizational or
governing documents, (b) any existing mortgage, indenture, contract or agreement
binding on any Borrower or affecting its property, except for any conflict which
could not have a materially adverse effect on any Borrower, or (c) any
applicable Laws.

 

4.1.6                        No Defaults, Violations.

 

(a)           No Default or Event of Default has occurred and is continuing.

 

(b)           No Borrower nor any of their Subsidiaries is in default under or
with respect to any obligation under any existing mortgage, indenture, contract
or agreement binding on it or affecting its property in any respect which could
be materially adverse to the business, operations, property or financial
condition of any Borrower, or which could materially adversely affect the
ability of any Borrower to perform its obligations under this Agreement or the
other Financing Documents to which such Borrower is a party.

 

39

--------------------------------------------------------------------------------


 

4.1.7        Compliance with Laws.

 

No Borrower nor any of their Subsidiaries is in violation of any applicable Laws
(including, without limitation, any Laws relating to employment practices, to
environmental, occupational and health standards and controls) or order, writ,
injunction, decree or demand of any court, arbitrator, or any Governmental
Authority affecting it or any of its properties, the violation of which could
materially adversely affect the business, operations or properties of any
Borrowers and their Subsidiaries taken as a whole.

 

4.1.8        Margin Stock.

 

None of the proceeds of the Revolving Loan will be used, directly or indirectly,
by Borrowers or any Subsidiary for the purpose of purchasing or carrying, or for
the purpose of reducing or retiring any indebtedness which was originally
incurred to purchase or carry, any “margin stock” within the meaning of
Regulation U (12 CFR Part 221), of the Board of Governors of the Federal Reserve
System or for any other purpose which might make the transactions contemplated
in this Agreement a “purpose credit” within the meaning of Regulation U, or
cause this Agreement to violate any other regulation of the Board of Governors
of the Federal Reserve System or the Securities Exchange Act of 1934 or the
Small Business Investment Act of 1958, as amended, or any rules or regulations
promulgated under any of such statutes.


 

4.1.9        Investment Company Act; Margin Stock.

 

No Borrower nor any of their Subsidiaries is an investment company within the
meaning of the Investment Company Act of 1940, as amended, nor is it, directly
or indirectly, controlled by or acting on behalf of any Person which is an
investment company within the meaning of said Act.  No Borrower nor any of their
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
“margin stock” within the meaning of Regulation U (12 CFR Part 221), of the
Board of Governors of the Federal Reserve System.


 

4.1.10      Litigation.

 

Except as otherwise disclosed on Schedule 4.1.10 attached hereto and made a part
hereof, there are no proceedings, actions or, to the knowledge of Borrowers,
investigations pending or, so far as any Borrower knows, threatened before or by
any court, arbitrator or any Governmental Authority which, in any one case or in
the aggregate, if determined adversely to the interests of Borrowers or any
Subsidiary, would have a material adverse effect on the business, properties,
condition (financial or otherwise) or operations of any Borrower.


 

4.1.11      Financial Condition.

 

The consolidated financial statements of Borrowers dated December 31, 2007 are
complete and correct and fairly present the financial position of Borrowers and
their Subsidiaries and the results of their operations and transactions in their
surplus accounts as of the date and for the period referred to and have been
prepared in accordance with GAAP applied on a consistent basis throughout the
period involved.  There are no material liabilities, direct or indirect, fixed
or contingent, of Borrowers or their Subsidiaries as of the date of such
financial

 

40

--------------------------------------------------------------------------------


 

statements that are not reflected therein or in the notes thereto.  There has
been no adverse change in the financial condition or operations of Borrowers or
their Subsidiaries since the date of such financial statements and to Borrowers’
knowledge no such adverse change is pending or threatened.  Prior to the date
hereof, no Borrower nor any Subsidiary has guaranteed the obligations of, or
made any investment in or advances to, any Person, except as disclosed in such
financial statements or the schedules hereto.


 

4.1.12      Full Disclosure.

 

The financial statements referred to in Section 4.1.11 (Financial Condition),
the Financing Documents (including, without limitation, this Agreement), and the
statements, reports or certificates furnished by Borrowers in connection with
the Financing Documents (a) do not contain any untrue statement of a material
fact and (b) when taken in their entirety, do not omit any material fact
necessary to make the statements contained therein not misleading.  There is no
fact known to Borrowers which Borrowers have not disclosed to Lender in writing
prior to the date of this Agreement with respect to the transactions
contemplated by the Financing Documents that materially and adversely affects or
in the future could, in the reasonable opinion of Borrowers, materially
adversely affect the condition, financial or otherwise, results of operations,
business, or assets of Borrowers and their Subsidiaries taken as a whole.

 

4.1.13                  Indebtedness for Borrowed Money.

 

Except for the Obligations and except as set forth in Schedule 4.1.13 attached
hereto and made a part hereof, Borrowers have no Indebtedness for Borrowed
Money.  Lender has received photocopies of all promissory notes evidencing any
Indebtedness for Borrowed Money set forth in Schedule 4.1.13, together with any
and all subordination agreements, other agreements, documents, or instruments
securing, evidencing, guarantying or otherwise executed and delivered in
connection therewith.

 

4.1.14                  Taxes.

 

Each Borrower and its Subsidiaries has filed all returns, reports and forms for
Taxes that, to the knowledge of Borrower, are required to be filed, and has paid
all Taxes as shown on such returns or on any assessment received by it, to the
extent that such Taxes have become due, unless and to the extent only that such
Taxes, assessments and governmental charges are currently contested in good
faith and by appropriate proceedings by such Borrower, such Taxes are not the
subject of any Liens other than Permitted Liens, and adequate reserves therefor
have been established as required under GAAP.  All tax liabilities of Borrowers
were as of the date of audited financial statements referred to in
Section 4.1.11 (Financial Condition), and are now, adequately provided for on
the books of Borrowers or their Subsidiaries, as appropriate.  No tax liability
has been asserted by the Internal Revenue Service or any state or local
authority against Borrowers for Taxes in excess of those already paid.

 

4.1.15                  ERISA.

 

With respect to any Plan, and except to the extent that the failure of any of
the following statements to be accurate would not result in a material liability
to Borrowers: (a) no “accumulated funding deficiency” as defined in Code §412 or
ERISA §302 has occurred,

 

41

--------------------------------------------------------------------------------


 

whether or not that accumulated funding deficiency has been waived; (b) no
Reportable Event has occurred other than events for which reporting has been
waived under applicable PBGC regulations; (c) no termination of any plan subject
to Title IV of ERISA has occurred; (d) no Borrower nor any Commonly Controlled
Entity has incurred a “complete withdrawal” within the meaning of ERISA §4203
from any Multiemployer Plan; (e) no Borrower nor any Commonly Controlled Entity
has incurred a “partial withdrawal” within the meaning of ERISA §4205 with
respect to any Multiemployer Plan; (f) no Multiemployer Plan to which a Borrower
or any Commonly Controlled Entity has an obligation to contribute is in
“reorganization” within the meaning of ERISA §4241 nor has notice been received
by Borrower or any Commonly Controlled Entity that such a Multiemployer Plan
will be placed in “reorganization”.

 

4.1.16                  Title to Properties.

 

Borrowers have good and marketable title to the Collateral and the properties
and assets reflected in the balance sheets described in Section 4.1.11
(Financial Condition) to the extent such property and assets have not been
disposed of in the ordinary course of business since the date of such balance
sheets and excluding any real property.

 

4.1.17                  Patents, Trademarks, Etc.

 

Each Borrower and their Subsidiaries owns, possesses, or has the right to use
all necessary Patents, licenses, Trademarks, Copyrights, permits and franchises
to own its properties and to conduct its business as now conducted, without
known conflict with the rights of any other Person.  Any and all obligations to
pay royalties or other charges with respect to such properties and assets are
properly reflected on the financial statements described in Section 4.1.11
(Financial Condition).

 

4.1.18                  Employee Relations.

 

Except as disclosed on Schedule 4.1.18 attached hereto and made a part hereof,
(a) no Borrower nor any Subsidiary thereof nor any of such Borrower’s or
Subsidiary’s employees is subject to any collective bargaining agreement, (b) no
petition for certification or union election is pending with respect to the
employees of any Borrower or any Subsidiary and no union or collective
bargaining unit has sought such certification or recognition with respect to the
employees of any Borrower, and (c) there are no strikes, slowdowns, work
stoppages or controversies pending or, to the best knowledge of Borrowers after
due inquiry, threatened between any Borrower and its employees.  Hours worked
and payments made to the employees of Borrowers have not been in violation of
the Fair Labor Standards Act or any other applicable law dealing with such
matters.  All payments due from Borrowers or for which any claim may be made
against Borrowers, on account of wages and employee and retiree health and
welfare insurance and other benefits have been paid or accrued as a liability on
its books.  The consummation of the transactions contemplated by the Financing
Agreement or any of the other Financing Documents, will not give rise to a right
of termination or right of re-negotiation on the part of any union under any
collective bargaining agreement to which any Borrower is a party or by which it
is bound.

 

42

--------------------------------------------------------------------------------


 

4.1.19                  Presence of Hazardous Materials or Hazardous Materials
Contamination.

 

To the best of Borrowers’ knowledge, (a) no Hazardous Materials are located on
any real property owned, controlled or operated by any Borrower or for which any
Borrower is, or is claimed to be, responsible, except for reasonable quantities
of necessary supplies for use by any Borrower in the ordinary course of its
current line of business and stored, used and disposed in accordance with
applicable Laws, except for any non-compliance which individually or in the
aggregate could not have a material adverse affect on any Borrower or any of its
Subsidiaries taken as a whole; and (b) no property owned, controlled or operated
by any Borrower or for which any Borrower has, or is claimed to have,
responsibility has ever been used as a manufacturing, storage, or dump site for
Hazardous Materials except in compliance with applicable Laws, except for any
non-compliance which individually or in the aggregate could not have a material
adverse affect on any Borrower or any of its Subsidiaries taken as a whole nor
is affected by Hazardous Materials Contamination at any other property except
for any such Hazardous Materials that individually or in the aggregate could not
have a material adverse affect on any Borrower or any of its Subsidiaries taken
as a whole.

 

4.1.20                  Perfection and Priority of Collateral.

 

Lender has, or upon execution and recording of this Agreement and the Security
Documents will have, and will continue to have as security for the Obligations,
a valid and perfected Lien on and security interest in all Collateral, free of
all other Liens, claims and rights of third parties whatsoever except Permitted
Liens, including, without limitation, those described on Schedule 4.1.20
attached hereto and made a part hereof.

 

4.1.21                  No Suspension or Debarment.

 

No Borrower nor, to the knowledge of any Borrower, any Affiliate nor any of
their respective directors, officers or employees has received any notice of, or
information concerning, any proposed, contemplated or initiated suspension or
debarment, be it temporary or permanent, due to an administrative or a statutory
basis, of any Borrower or any Affiliate by any Governmental Authority. 
Borrowers further warrant and represent that no Borrower nor, to the knowledge
of Borrowers, any Affiliate has defaulted under any Government Contract which
default would be a basis of terminating such Government Contract.

 

4.1.22                  Collateral Disclosure List.

 

The information contained in the Collateral Disclosure List delivered by each
Borrower is complete and correct in all material respects.  Such Collateral
Disclosure List completely and accurately identifies (a) the type of entity, the
state of organization and the chief executive office of each Borrower, (b) each
other place of business of each Borrower, (c) the location of all books and
records pertaining to the Collateral, and (d) each location, other than the
foregoing, where any of the Collateral is located.

 

4.1.23                  Business Names and Addresses.

 

In the five (5) years preceding the date hereof, no Borrower has changed its
name, identity or corporate structure, conducted business under any name other
than its

 

43

--------------------------------------------------------------------------------


 

current name, nor has it conducted its business in any jurisdiction other than
those disclosed on the Collateral Disclosure List.

 

4.1.24                  Equipment.

 

All Equipment is personalty and is not and will not be affixed to real estate in
such manner as to become a fixture or part of such real estate.  No equipment is
held by any Borrower on a sale on approval basis.

 

4.1.25                  Accounts.

 

With respect to all Accounts of Borrowers and to the best of Borrowers’
knowledge (a) they are genuine, and in all respects what they purport to be, and
are not evidenced by a judgment, an Instrument, or Chattel Paper (unless such
judgment has been assigned and such Instrument or Chattel Paper has been
endorsed and delivered to Lender); (b) they represent bona fide transactions
completed in accordance with the terms and provisions contained in the invoices,
purchase orders and other contracts relating thereto, and the underlying
transaction therefor is in all material respects in accordance with all
applicable Laws; (c) the amounts shown on Borrowers’ books and records, with
respect thereto are actually and absolutely owing to a Borrower and are not
contingent or subject to reduction for any reason other than regular discounts,
credits or adjustments allowed by a Borrower in the ordinary course of its
business; (d) no payments have been or shall be made thereon except payments
turned over to Lender by Borrowers; (e) all Account Debtors thereon have the
capacity to contract; and (f) the goods sold, leased or transferred or the
services furnished giving rise thereto are not subject to any Liens except
Permitted Liens.

 

4.1.26                  Compliance with Eligibility Standards.

 

Each Account of Borrowers included in the calculation of the Borrowing Base does
and will at all times that it is included in the Borrowing Base meet and comply
with all of the standards for Eligible Receivables.  With respect to those
Accounts of Borrowers which Lender has deemed Eligible Receivables (a) to the
knowledge of Borrowers, there are no facts, events or occurrences which could
materially impair the validity, collectibility or enforceability thereof or tend
to reduce the amount payable thereunder; and (b) there are no proceedings or
actions known to Borrowers that are threatened or pending against any Account
Debtor which might result in any material adverse change in the Borrowing Base.

 

Section 4.2                                      Survival; Updates of
Representations and Warranties.

 

All representations and warranties contained in or made under or in connection
with this Agreement and the other Financing Documents shall survive the Closing
Date, the making of any advance under the Revolving Loan and extension of credit
made hereunder, and the incurring of any other Obligations and shall be deemed
to have been made at the time of each request for, and again at the time of the
making of, each advance under the Revolving Loan or the issuance of each Letter
of Credit, except that the representations and warranties which relate to the
financial statements which are referred to in Section 4.1.11 (Financial
Condition), shall also be deemed to cover financial statements furnished from
time to time to Lender pursuant to Section 6.1.1 (Financial Statements).

 

44

--------------------------------------------------------------------------------


 

ARTICLE V
CONDITIONS PRECEDENT

 

Section 5.1                                      Conditions to the Initial
Advance and Initial Letter of Credit.

 

The making of the initial advance under the Revolving Loan and the issuance of
the initial Letter of Credit is subject to the fulfillment on or before the
Closing Date of the following conditions precedent in a manner satisfactory in
form and substance to Lender and its counsel:

 

5.1.1                        Organizational Documents.

 

Lender shall have received for each Borrower:

 

(a)           a certificate of good standing certified by the Secretary of
State, or other appropriate Governmental Authority, of the state of formation of
each Borrower;

 

(b)           a certified copy from the appropriate Governmental Authority under
which each Borrower is organized, of such Borrower’s organizational documents
and all recorded amendments thereto;

 

(c)           a certificate of qualification to do business certified by the
Secretary of State or other Governmental Authority of each jurisdiction required
by Section 4.1.2(d) (Existence); and

 

(d)           a certificate dated as of the Closing Date by the Secretary or an
Assistant Secretary of each Borrower covering:

 

(i)            true and complete copies of such Borrower’s organizational and
governing documents and all amendments thereto;

 

(ii)           true and complete copies of the resolutions of its Board of
Directors authorizing (A) the execution, delivery and performance of the
Financing Documents to which it is a party, (B) the borrowings hereunder, and
(C) the granting of the Liens contemplated by this Agreement and the Financing
Documents to which such Borrower is a party;

 

(iii)          the incumbency, authority and signatures of the officers of such
Borrower authorized to sign this Agreement and the other Financing Documents to
which Borrower is a party; and

 

(iv)          the identity of such Borrower’s current directors.

 

5.1.2        Opinion of Borrowers’ Counsel.

 

Lender shall have received the favorable opinion of counsel for Borrowers
addressed to Lender.

 

45

--------------------------------------------------------------------------------


 

5.1.3                        Organizational Documents - Guarantor.

 

Lender shall have received for Guarantor:

 

(a)           a certificate of good standing certified by the Secretary of
State, or other appropriate Governmental Authority, of the state of formation of
the Guarantor;

 

(b)           a certificate of qualification to do business certified by the
Secretary of State or other Governmental Authority of each jurisdiction required
by Section 4.1.2(d) (Existence);

 

(c)           a certificate dated as of the Closing Date by the Secretary or an
Assistant Secretary of the Guarantor covering:

 

(i)            true and complete copies of the Guarantor’s organizational and
governing documents and all amendments thereto;

 

(ii)           true and complete copies of the resolutions of the Board of
Directors of the Guarantor authorizing the execution, delivery and performance
of the Financing Documents to which the Guarantor is a party and the granting of
the Liens (if applicable) contemplated by any of the Financing Documents to
which the Guarantor is a party;

 

(iii)          the incumbency, authority and signatures of the officers of the
Guarantor authorized to sign the Guaranty and all other Financing Documents to
which the Guarantor is a party;

 

(iv)          the identity of the Guarantor’s current directors; and

 

(d)           the favorable opinion of counsel for the Guarantor addressed to
Lender.

 

5.1.4                        Consents, Licenses, Approvals, Etc.

 

Lender shall have received copies of all consents, licenses and approvals,
required in connection with the execution, delivery, performance, validity and
enforceability of the Financing Documents, and such consents, licenses and
approvals shall be in full force and effect.

 

5.1.5                        Note.

 

Lender shall have received the Revolving Credit Note, conforming to the
requirements hereof and executed by a Responsible Officer of each Borrower and
attested by a duly authorized representative of each Borrower.

 

46

--------------------------------------------------------------------------------


 

5.1.6                        Financing Documents and Collateral.

 

Each Borrower shall have executed and delivered the Financing Documents to be
executed by it, and shall have delivered original Chattel Paper, Instruments,
Investment Property, and related Collateral and all opinions and other documents
contemplated by ARTICLE III (The Collateral).

 

5.1.7                        Other Financing Documents.

 

In addition to the Financing Documents to be delivered by Borrowers, Lender
shall have received the Guaranty and all other Financing Documents duly executed
and delivered by Persons other than Borrowers.

 

5.1.8                        Other Documents, Etc.

 

Lender shall have received such other certificates, opinions, documents and
instruments confirmatory of or otherwise relating to the transactions
contemplated hereby as may have been reasonably requested by Lender.

 

5.1.9                        Payment of Fees.

 

Lender shall have received payment of any Fees due on or before the Closing
Date.

 

5.1.10                  Collateral Disclosure List.

 

Each Borrower shall have delivered a Collateral Disclosure List required under
the provisions of Section 3.3 (Collateral Disclosure List) duly executed by a
Responsible Officer of such Borrower.

 

5.1.11                  Recordings and Filings.

 

Each Borrower shall have: (a) authorized, executed and/or delivered all
Financing Documents required to be filed, registered or recorded in order to
create, in favor of Lender, a perfected Lien in the Collateral (subject only to
the Permitted Liens) in form and in sufficient number for filing, registration,
and recording in each office in each jurisdiction in which such filings,
registrations and recordations are required, and (b) delivered such evidence as
Lender deems satisfactory that all necessary filing fees and all recording and
other similar fees, and all Taxes and other expenses related to such filings,
registrations and recordings will be or have been paid in full.

 

5.1.12                  Insurance Certificate.

 

Lender shall have received insurance certificates in accordance with the
provisions of Section 6.1.7 (Insurance).

 

5.1.13                  Landlord’s Waivers.

 

Lender shall have received a waiver from the landlord of the Elkridge, Maryland
location leased by General Physics in form reasonably acceptable to Lender and
its counsel in their sole and absolute discretion.

 

47

--------------------------------------------------------------------------------


 

5.1.14      Blocked Account Agreements.

 

Lender shall have received the fully executed Blocked Account Agreements in form
and content acceptable to Lender.

 

5.1.15      Borrowing Base Report.

 

Lender shall have received a current Borrowing Base Report.

 

Section 5.2                                      Conditions to all Extensions of
Credit.

 

The making of all advances under the Revolving Loan and the issuance of all
Letters of Credit is subject to the fulfillment of the following conditions
precedent in a manner satisfactory in form and substance to Lender and its
counsel:

 

5.2.1                        Compliance.

 

Each Borrower shall have complied and shall then be in compliance with all
terms, covenants, conditions and provisions of this Agreement and the other
Financing Documents that are binding upon it.

 

5.2.2                        Borrowing Base.

 

Borrowers shall have furnished all Borrowing Base Reports required by
Section 2.1.4 (Borrowing Base Report), there shall exist no Borrowing Base
Deficiency, and as evidence thereof, Borrowers shall have furnished to Lender
such reports, schedules, certificates, records and other papers as may be
requested by Lender, and Borrowers shall be in compliance with the provisions of
this Agreement both immediately before and immediately after the making of the
advance requested.

 

5.2.3                        Default.

 

There shall exist no Event of Default or Default hereunder.

 

5.2.4                        Representations and Warranties.

 

The representations and warranties of Borrowers contained among the provisions
of this Agreement shall be true and with the same effect as though such
representations and warranties had been made at the time of the making of, and
of the request for, each advance under the Revolving Loan or the issuance of
each Letter of Credit, except that the representations and warranties which
relate to financial statements which are referred to in Section 4.1.11
(Financial Condition), shall also be deemed to cover financial statements
furnished from time to time to Lender pursuant to Section 6.1.1 (Financial
Statements).

 

5.2.5                        Adverse Change.

 

No adverse change shall have occurred in the condition (financial or otherwise),
operations or business of any Borrower that would, in the good faith judgment of
Lender, materially impair the ability of Borrowers to pay or perform any of the
Obligations.

 

48

--------------------------------------------------------------------------------


 

5.2.6                        Legal Matters.

 

All legal documents incident to each advance under the Revolving Loan and each
of the Letters of Credit shall be reasonably satisfactory to counsel for Lender.

 

ARTICLE VI
COVENANTS

 

Section 6.1                                      Affirmative Covenants.

 

So long as any of the Obligations (or the Commitment) shall be outstanding
hereunder, Borrowers agree, jointly and severally, with Lender as follows:

 

6.1.1                        Financial Statements.

 

Borrowers shall furnish to Lender:

 

(a)           Annual Statements and Certificates.  Borrowers shall furnish to
Lender as soon as available, but in no event more than one hundred twenty (120)
days after the close of each fiscal year of Borrowers, (i) a copy of the annual
audited financial statement in reasonable detail satisfactory to Lender relating
to Borrowers and their Subsidiaries, prepared in accordance with GAAP and
examined and certified by KPMG LLP or such other independent certified public
accountants satisfactory to Lender, which financial statement shall include a
consolidated balance sheet of Borrowers and their Subsidiaries as of the end of
such fiscal year and consolidated and consolidating statements of income, cash
flows and changes in shareholders equity of Borrowers and their Subsidiaries for
such fiscal year, (ii) a copy of the annual financial statement in reasonable
detail satisfactory to Lender relating to Borrowers and their Subsidiaries,
prepared in accordance with GAAP, which financial statement shall include a
consolidated and consolidating balance sheet of Borrowers and their Subsidiaries
as of the end of such fiscal year, (iii) a Compliance Certificate, in
substantially the form attached to this Agreement as EXHIBIT C, as may be
amended from time to time, containing a detailed computation of each financial
covenant in this Agreement which is applicable for the period reported, a
certification that no change has occurred to the information contained in the
Collateral Disclosure List (except as set forth in a schedule attached to the
certification), and a cash flow projection report, each prepared by a
Responsible Officer of Borrowers in a format acceptable to Lender and (iii) a
management letter in the form prepared by Borrowers’ independent certified
public accountants.

 

(b)           Independent Auditors Report.  Borrowers shall furnish to Lender as
soon as available, but in no event more than one hundred twenty (120) days after
the close of Borrowers’ fiscal years, a letter or opinion of the accountant who
examined and certified the annual financial statement relating to Borrowers and
their Subsidiaries (i) stating whether anything in such accountant’s examination
has revealed the occurrence of a Default or an Event of Default hereunder, and,
if so, stating the facts with respect thereto and (ii) acknowledging that Lender
will rely on the statement and that Borrowers know of the intended reliance by
Lender.

 

(c)           Quarterly Statements and Certificates.  Borrowers shall furnish to
Lender as soon as available, but in no event more than forty-five (45) days
after the close of Borrowers’ fiscal quarters, consolidated and consolidating
balance sheets and income

 

49

--------------------------------------------------------------------------------


 

statements of Borrowers and their Subsidiaries as of the close of such period,
consolidated cash flows and changes in shareholders equity statements for such
period, projected cash flow on a quarterly basis and projected income
statements, and a Compliance Certificate, in substantially the form attached to
this Agreement as EXHIBIT C, containing a detailed computation of each financial
covenant in this Agreement which is applicable for the period reported, a
certification that no change has occurred to the information contained in the
Collateral Disclosure List (except as set forth on a schedule attached to the
certification), and a cash flow projection report, each prepared by a
Responsible Officer of General Physics in a format acceptable to Lender, all as
prepared and certified by a Responsible Officer of General Physics and
accompanied by a certificate of that officer stating whether, to the best of his
or her knowledge, any event has occurred which constitutes a Default or an Event
of Default hereunder, and, if so, stating the facts with respect thereto.

 

(d)           Monthly reports.  Borrowers shall furnish to Lender within twenty
(20) days after the end of each fiscal month, a Borrowing Base Report with
respect to Borrowers and a report containing the following information:

 

(i)            a detailed aging schedule of all Receivables by Account Debtor as
of the end of the previous month and the fifteenth (15th) day of the current
month, in such detail, and accompanied by such supporting information, as Lender
may from time to time reasonably request;

 

(ii)           a detailed aging of all accounts payable by supplier, in such
detail, and accompanied by such supporting information, as Lender may from time
to time reasonably request;

 

(iii)          a listing of all Unbilled Receivables as of the end of the
previous month and as of the fifteenth (15th) day of the current month, showing
the billing status of such Unbilled Receivables; and

 

(iv)          such other information as Lender may reasonably request.

 

(e)           Annual Budget and Projections.  Borrowers shall furnish to Lender
as soon as available, but in no event later than forty-five (45) days before the
end of each fiscal year a consolidated budget on a quarterly basis for the
following fiscal year.

 

(f)            Additional Reports and Information.  Borrowers shall furnish to
Lender promptly, such additional information, reports or statements as Lender
may from time to time reasonably request.

 

6.1.2                        Recordkeeping, Rights of Inspection, Field
Examination, Etc.

 

(a)           Borrowers shall, and shall cause each of their Subsidiaries to,
maintain (i) a standard system of accounting in accordance with GAAP, and
(ii) proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its properties,
business and activities.

 

50

--------------------------------------------------------------------------------


 

(b)           Prior to an Event of Default, Borrowers shall, and shall cause
each of their Subsidiaries to, permit authorized representatives of Lender to
visit and inspect the properties of Borrowers and their Subsidiaries, one (1))
time per year during normal business hours, to review, audit, check and inspect
the Collateral, to review, audit, check and inspect Borrowers’ other books of
record and to make abstracts and photocopies thereof, and to discuss the
affairs, finances and accounts of Borrowers and/or any Subsidiaries, with the
officers, directors, employees and other representatives of Borrowers and/or any
Subsidiaries and their respective accountants.  The annualized cost of such an
audit is not anticipated to exceed $15,000 per year.

 

(c)           Subsequent to the occurrence of an Event of Default and during the
continuance thereof, Borrowers shall, and shall cause each of their Subsidiaries
to, permit authorized representatives of Lender to visit and inspect the
properties of Borrowers and their Subsidiaries, to review, audit, check and
inspect the Collateral at any time with or without notice, to review, audit,
check and inspect Borrowers’ other books of record at any time with or without
notice and to make abstracts and photocopies thereof, and to discuss the
affairs, finances and accounts of Borrowers and/or any Subsidiaries, with the
officers, directors, employees and other representatives of Borrowers and/or any
Subsidiaries and their respective accountants, all at such times and as often as
Lender may request.

 

(d)           Each Borrower hereby irrevocably authorizes and directs all
accountants and auditors employed by Borrower and/or any Subsidiaries at any
time prior to the repayment in full of the Obligations to exhibit and deliver to
Lender copies of any and all of the financial statements, trial balances,
management letters, or other accounting records of any nature of Borrowers
and/or any Subsidiaries in the accountant’s or auditor’s possession, and to
disclose to Lender any information they may have concerning the financial status
and business operations of Borrowers and their Subsidiaries.  Further, each
Borrower hereby authorizes all Governmental Authorities to furnish to Lender
copies of reports or examinations relating to Borrowers and/or any Subsidiaries,
whether made by a Borrower or otherwise.

 

(e)           Any and all costs and expenses incurred by, or on behalf of,
Lender in connection with the conduct of the foregoing, including, without
limitation, travel, lodging, meals, and other expenses for each auditor employed
by Lender for inspections of the Collateral and Borrowers’ operations, shall be
part of the Enforcement Costs and shall be payable to Lender upon demand.  Each
Borrower acknowledges and agrees that such expenses may include, but shall not
be limited to, any and all out-of-pocket costs and expenses of Lender’s
employees and agents in, and when, traveling to Borrowers’ facilities.

 

6.1.3                        Existence.

 

Except as otherwise permitted under Section 6.2.1 (Capital Structure, etc.),
Borrowers shall (a) maintain, and cause each of their Subsidiaries to maintain,
its existence in good standing in the jurisdiction in which it is organized and
in each other jurisdiction where it is required to register or qualify to do
business if the failure to do so in such other jurisdiction might have a
material adverse effect on the ability of Borrowers to perform the Obligations,
on the conduct of Borrowers’ operations, on Borrowers’ financial condition, or
on the value of, or the ability of Lender to realize upon, the Collateral and
(b) remain a Registered Organization under the laws of the jurisdiction stated
in the Preamble of this Agreement.

 

51

--------------------------------------------------------------------------------


 

6.1.4                        Compliance with Laws.

 

Borrowers shall comply, and cause each of their Subsidiaries to comply, with all
applicable Laws and observe the valid requirements of Governmental Authorities,
the non-compliance with or the non-observance of which might have a material
adverse effect on the ability of Borrowers to perform the Obligations, on the
conduct of Borrowers’ operations, on Borrowers’ financial condition, or on the
value of, or the ability of Lender to realize upon, the Collateral.

 

6.1.5                        Preservation of Properties.

 

Subject to the terms of any applicable leases and limited to the extent of the
tenant’s obligations thereunder, Borrowers will, and will cause each of their
Subsidiaries to, at all times (a) maintain, preserve, protect and keep its
properties, including, but not limited to the Collateral, whether owned or
leased, in good operating condition, working order and repair (ordinary wear and
tear excepted), and from time to time will make all repairs, maintenance,
replacements, additions and improvements thereto necessary to maintain such
properties in good operating condition, working order and repair, and (b) do or
cause to be done all things necessary to preserve and to keep in full force and
effect its material franchises, leases of real and personal property, trade
names, Patents, Trademarks, Copyrights and permits which are necessary for the
orderly continuance of its business.

 

6.1.6                        Line of Business.

 

Borrowers will continue to engage substantially only in the business of
providing training, training administration/outsourcing, e-learning, management
consulting, engineering and technical products and services.

 

6.1.7                        Insurance.

 

(a)           General Provisions.  Borrowers shall, and shall cause each of
their Subsidiaries to, maintain insurance satisfactory to Lender as to amount,
nature and carrier covering property damage (including loss of use and
occupancy) to any of Borrowers’ properties, business interruption insurance,
public liability insurance including coverage for contractual liability, product
liability and workers’ compensation, and any other insurance which is usual for
Borrowers’ business.  Each policy shall provide for at least thirty (30) days
prior notice to Lender of any cancellation thereof and name Lender as loss payee
or additional insured, as appropriate.

 

(b)           Insurance Covering Collateral.  In addition to the insurance
requirements stated above, Borrowers shall also maintain all risk property
damage insurance policies covering the tangible property comprising the
Collateral.  The insurance must be issued by an insurance company acceptable to
Lender, must include a lender’s loss payable endorsement in favor of Lender in a
form acceptable to Lender and shall provide for at least thirty (30) days prior
notice to Lender of any cancellation thereof.

 

(c)           Evidence of Insurance.  Upon the request of Lender, Borrower shall
deliver to Lender a copy of each insurance policy, or, if permitted by Lender, a
certificate of insurance listing all insurance in force.

 

52

--------------------------------------------------------------------------------


 

6.1.8                        Taxes.

 

Except to the extent that the validity or amount thereof is being contested in
good faith and by appropriate proceedings, Borrowers will, and will cause each
of their Subsidiaries to, pay and discharge all Taxes prior to the date when any
interest or penalty would accrue for the nonpayment thereof which, if unpaid,
could have a material adverse effect on Borrowers’ business or operation.

 

6.1.9                        ERISA.

 

Borrowers will, and will cause each of its Commonly Controlled Entities to,
comply with the funding requirements of ERISA § 302with respect to Plans for its
respective employees.  Borrowers will not permit with respect to any Plan
(a) any prohibited transaction or transactions under ERISA or the Internal
Revenue Code, which results, or may result, in any material liability of
Borrowers and/or any Subsidiary and/or Affiliate, or (b) any Reportable Event
if, upon termination of the Plan or Plans with respect to which one or more such
Reportable Events shall have occurred, there is or would be any material
liability of Borrowers and/or any Subsidiary and/or Affiliate to the PBGC.  Upon
Lender’s request, Borrowers will deliver to Lender a copy of the most recent
actuarial report, financial statements and annual report completed with respect
to any Plan.

 

6.1.10                  Notification of Events of Default and Adverse
Developments.

 

Borrowers shall promptly notify Lender upon obtaining knowledge of the
occurrence of:

 

(a)           any Event of Default;

 

(b)           any Default;

 

(c)           any litigation instituted or threatened against Borrowers or any
Subsidiaries and of the entry of any judgment or Lien (other than any Permitted
Liens) against any of the assets or properties of Borrowers or any Subsidiary
where the claims against Borrowers or any Subsidiaries exceed Five Hundred
Thousand Dollars ($500,000) and are not covered by insurance;

 

(d)           any event, development or circumstance whereby the financial
statements furnished hereunder fail in any material respect to present fairly,
in accordance with GAAP, the financial condition and operational results of
Borrowers or any Subsidiaries;

 

(e)           any judicial, administrative or arbitral proceeding pending
against Borrowers or any of their Subsidiaries and any judicial or
administrative proceeding known by Borrowers to be threatened against it or any
of its Subsidiaries that, if adversely decided, could materially adversely
affect its financial condition or operations (present or prospective);

 

(f)            the receipt by Borrowers or any of their Subsidiaries of any
notice, claim or demand from any Governmental Authority which alleges

 

53

--------------------------------------------------------------------------------


 

that Borrowers or any Subsidiary is in violation of any of the terms of, or has
failed to comply with any applicable Laws regulating its operation and business,
including, but not limited to, the Occupational Safety and Health Act and the
Environmental Protection Act;

 

(g)           any default under any Government Contract to which any Borrower is
a party, any event which if not corrected could give rise to a default under any
Government Contract to which any Borrower is a party, or any event under any
Government Contract with a contract value of One Million Dollars ($1,000,000) or
greater, which if not corrected could give rise to a termination for
convenience; and

 

(h)           any other development in the business or affairs of Borrowers and
any of their Subsidiaries that may be materially adverse to such Persons taken
as a whole;

 

in each case describing in detail satisfactory to Lender the nature thereof and
the action Borrowers propose to take with respect thereto.

 

6.1.11                  Hazardous Materials; Contamination.

 

Borrowers agree to undertake the following with respect to any matter that could
materially adversely affect Borrowers or any Subsidiaries taken as a whole:

 

(a)           give notice to Lender immediately upon any Borrower’s acquiring
knowledge of the presence of any Hazardous Materials or any Hazardous Materials
Contamination on any property owned, operated or controlled by any Borrower or
for which any Borrower is, or is claimed to be, responsible except to the extent
such claims arise out of or relate to any gross negligence or willful misconduct
of Lender (provided that such notice shall not be required for Hazardous
Materials placed or stored on such property in accordance with applicable Laws
in the ordinary course (including, without limitation, quantity) of any
Borrower’s line of business expressly described in this Agreement), with a full
description thereof;

 

(b)           promptly comply with any Laws requiring the removal, treatment or
disposal of Hazardous Materials or Hazardous Materials Contamination and provide
Lender with satisfactory evidence of such compliance;

 

(c)           provide Lender, within thirty (30) days after a demand by Lender,
with a bond, letter of credit or similar financial assurance evidencing to
Lender’s satisfaction that the necessary funds are available to pay the cost of
removing, treating, and disposing of such Hazardous Materials or Hazardous
Materials Contamination and discharging any Lien which may be established as a
result thereof on any property owned, operated or controlled by any Borrower or
for which any Borrower is, or is claimed to be, responsible; and

 

54

--------------------------------------------------------------------------------


 

(d)           as part of the Obligations, defend, indemnify and hold harmless
the Indemnified Parties from any and all claims which may now or in the future
(whether before or after the termination of this Agreement) be asserted against
the Indemnified Parties as a result of the presence of any Hazardous Materials
or any Hazardous Materials Contamination on any property owned, operated or
controlled by any Borrower or for which any Borrower is, or is claimed to be,
responsible except to the extent such claims arise out of or relate to any gross
negligence or willful misconduct of Lender.  Each Borrower acknowledges and
agrees that this indemnification shall survive the termination of this Agreement
and the Commitment and the payment and performance of all of the other
Obligations.

 

6.1.12                  Financial Covenants.

 

(a)           Tangible Net Worth.  Borrowers will maintain at all times a
Tangible Net Worth equal to but not less than $18,500,000.

 

(b)           Total Liabilities to Tangible Net Worth.  Borrowers shall
maintain, at all times, a ratio of Total Liabilities to Tangible Net Worth so
that it is not more than 3.0 to 1.0 commencing December 31, 2008 and thereafter.

 

(c)           Interest Coverage Ratio.  Borrowers shall maintain, at all times,
an Interest Coverage Ratio equal to not less than 2.0 to 1.0.

 

(d)           Capital Expenditures.  Borrowers will not directly or indirectly
(by way of the acquisition of the securities of a Person or otherwise), make any
Capital Expenditures in the aggregate exceeding $3,000,000 in any fiscal year.

 

6.1.13                  Collection of Receivables.

 

Until such time that Lender shall notify Borrowers of the revocation of such
privilege in accordance with the next sentence, Borrowers shall at their own
expense have the privilege for the account of, and in trust for, Lender of
collecting its Receivables and shall completely service all of the Receivables
including (a) the billing, posting and maintaining of complete records
applicable thereto, (b) the taking of such action with respect to the
Receivables as Lender may request or in the absence of such request, as
Borrowers may deem advisable; and (c) the granting, in the ordinary course of
business, to any Account Debtor, any rebate, refund or adjustment to which the
Account Debtor may be lawfully entitled, and may accept, in connection
therewith, the return of goods, the sale or lease of which shall have given rise
to a Receivable and may take such other actions relating to the settling of any
Account Debtor’s claim as may be commercially reasonable.  Lender may, at its
option, at any time or from time to time after and during the continuance of an
Event of Default hereunder, revoke the collection privilege given in this
Agreement to Borrowers by either giving notice of its assignment of, and lien on
the Collateral to the Account Debtors or giving notice of such revocation to
Borrowers.  Lender shall not have any duty to, and each Borrower hereby releases
Lender from all claims of loss or damage caused by the delay or failure to
collect or enforce any of the Receivables or to preserve any rights against any
other party with an interest in the Collateral.  Lender shall be entitled at any
time and from time to time to confirm and verify Receivables.

 

55

--------------------------------------------------------------------------------


 

6.1.14                  Assignments of Receivables.

 

Borrowers will promptly, upon request, execute and deliver to Lender written
assignments, in form and content acceptable to Lender, of specific Receivables
or groups of Receivables; provided, however, the Lien and/or security interest
granted to Lender under this Agreement shall not be limited in any way to or by
the inclusion or exclusion of Receivables within such assignments.  Receivables
so assigned shall secure payment of the Obligations and are not sold to Lender
whether or not any assignment thereof, which is separate from this Agreement, is
in form absolute.  Each Borrower agrees that neither any assignment to Lender
nor any other provision contained in this Agreement or any of the other
Financing Documents shall impose on Lender any obligation or liability of
Borrowers with respect to that which is assigned and each Borrower hereby agrees
to indemnify Lender and hold Lender harmless from any and all claims, actions,
suits, losses, damages, costs, expenses, fees, obligations and liabilities which
may be incurred by or imposed upon Lender by virtue of the assignment of and
Lien on Borrowers’ rights, title and interest in, to, and under the Collateral.

 

6.1.15                  Government Accounts.

 

Borrowers will immediately notify Lender if any of the Receivables arise out of
Government Contracts for which, pursuant to the provisions of Section 3.2 (Grant
of Liens), any Borrower is obligated to execute documents and take steps
required by Lender in order that all moneys due and to become due under such
contracts shall be assigned to Lender and notice thereof given to the
Governmental Authority under the Federal Assignment of Claims Act.

 

6.1.16                  Notice of Returned Goods, etc.

 

Borrowers will promptly notify Lender of the return, rejection or repossession
of any goods sold or delivered in respect of any Receivables, and of any claims
made in regard thereto to the extent that the aggregate purchase price of any
such goods in any given calendar month exceeds in the aggregate One Hundred
Thousand Dollars ($100,000.00) in any given calendar month.

 

6.1.17                  Equipment.

 

Borrowers shall (a) maintain all Equipment as personalty, (b) not affix any
Equipment to any real estate in such manner as to become a fixture or part of
such real estate, and (c) shall hold no Equipment on a sale on approval basis. 
Each Borrower hereby declares its intent that, notwithstanding the means of
attachment, no goods of Borrower hereafter attached to any realty shall be
deemed a fixture, which declaration shall be irrevocable, without Lender’s
consent, until all of the Obligations have been paid in full and the Commitment
and all Letters of Credit have been terminated or have expired.

 

6.1.18                  Defense of Title and Further Assurances.

 

Subject to the terms of any applicable leases, at its expense, Borrowers will
defend the title to the Collateral (and any part thereof), and will immediately
execute, acknowledge and deliver any renewal, affidavit, deed, assignment,
security agreement, certificate or other document which Lender may require in
order to perfect, preserve, maintain, continue, protect and/or extend the Lien
granted to Lender under this Agreement or under any of the other

 

56

--------------------------------------------------------------------------------


 

Financing Documents and the first priority of that Lien, subject only to the
Permitted Liens.  Each Borrower hereby authorizes the filing of any financing
statement or continuation statement required under the Uniform Commercial Code. 
Borrowers will from time to time do whatever Lender may reasonably require by
way of obtaining, executing, delivering, and/or filing landlords’ waivers,
notices of assignment and other notices and amendments and renewals thereof and
Borrowers will take any and all steps and observe such formalities as Lender may
require, in order to create and maintain a valid Lien upon, pledge of, or
paramount security interest in, the Collateral, subject to the Permitted Liens. 
Borrowers shall pay to Lender on demand all taxes, costs and expenses incurred
by Lender in connection with the preparation, execution, recording and filing of
any such document or instrument.  To the extent that the proceeds of any of the
Accounts or Receivables of Borrowers are expected to become subject to the
control of, or in the possession of, a party other than Borrowers or Lender,
Borrowers shall cause all such parties to execute and deliver on the Closing
Date security documents or other documents as requested by Lender and as may be
necessary to evidence and/or perfect the security interest of Lender in those
proceeds.  Each Borrower hereby irrevocably appoints Lender as Borrower’s
attorney-in-fact, with power of substitution, in the name of Lender or in the
name of Borrower or otherwise, for the use and benefit of Lender, but at the
cost and expense of Borrower and without notice to Borrower, to execute and
deliver any and all of the instruments and other documents and take any action
which Lender may require pursuant the foregoing provisions of this
Section 6.1.18.

 

6.1.19                  Business Names; Locations.

 

Borrowers will notify and cause each of their Subsidiaries to notify Lender not
less than fifteen (15) days prior to (a) any change in the name under which
Borrowers or the applicable Subsidiary conducts its business, (b) any change of
the location of the chief executive office of Borrowers or the applicable
Subsidiary, (c) the opening of any new place of business or the closing of any
existing place of business, and (d) any change in the location of the places
where the books and records, or any part thereof, are kept.

 

6.1.20                  Protection of Collateral.

 

Subject to the terms of any applicable leases, each Borrower agrees that Lender
may at any time following the occurrence and during the continuance of an Event
of Default take such steps as Lender deems reasonably necessary to protect the
interest of Lender in, and to preserve the Collateral, including, the hiring of
such security guards or the placing of other security protection measures as
Lender deems appropriate, may employ and maintain at any of Borrower’s premises
a custodian who shall have full authority to do all acts necessary to protect
the interests of Lender in the Collateral and may lease warehouse facilities to
which Lender may move all or any part of the Collateral to the extent
commercially reasonable.  Each Borrower agrees to cooperate fully with Lender’s
efforts to preserve the Collateral and, subject to the terms of any applicable
leases, will take such actions to preserve the Collateral as Lender may
reasonably direct.  All of Lender’s expenses of preserving the Collateral,
including any reasonable expenses relating to the compensation and bonding of a
custodian, shall be part of the Enforcement Costs.

 

57

--------------------------------------------------------------------------------


 

6.1.21      Depository Relationship.

 

Borrowers shall maintain their primary depository and cash management
relationship with Lender at all times during the term of the Revolving Loan.

 

Section 6.2                                      Negative Covenants.

 

So long as any of the Obligations or the Commitment shall be outstanding
hereunder, each Borrower agrees with Lender as follows:

 

6.2.1                        Capital Structure, Merger or Sale of Assets.

 

Except for the dissolution of Subsidiaries in Canada and Brazil, no Borrower
will alter or amend its capital structure, authorize any additional class of
equity, issue any stock or equity of any class, enter into any merger or
consolidation or amalgamation, windup or dissolve itself (or suffer any
liquidation or dissolution) or sell, lease or otherwise dispose of any of its
assets (except as provided in Section 6.2.16 (Disposition of Collateral)).  Any
consent of Lender to the disposition of any assets may be conditioned on a
specified use of the proceeds of disposition.

 

6.2.2                        Acquisitions.

 

Except for Permitted Acquisitions, no Borrower will acquire all or substantially
all the assets of any Person.

 

6.2.3                        Subsidiaries.

 

No Borrower will create or acquire any Subsidiaries other than the Subsidiaries
identified on the Collateral Disclosure List, unless such Subsidiaries execute
an Additional Borrower Joinder Supplement or such Borrower pledges all of the
issued and outstanding stock owned in the Subsidiaries that are domestic
Subsidiaries and sixty six percent (66%) of all of the issued and outstanding
stock owned in the Subsidiaries that are foreign Subsidiaries, as required by
Lender in its sole discretion.

 

6.2.4                        Issuance of Stock.

 

No Borrower will issue any capital stock or, other than in the ordinary course
of business in connection with compensation of employees and directors, grant
any option or right to purchase any of its capital stock.

 

6.2.5                        Purchase or Redemption of Securities, Dividend
Restrictions.

 

No Borrower will purchase, redeem or otherwise acquire any shares of its capital
stock or warrants now or hereafter outstanding, declare or pay any dividends
thereon (other than stock dividends), apply any of its property or assets to the
purchase, redemption or other retirement of, set apart any sum for the payment
of any dividends on, or for the purchase, redemption, or other retirement of,
make any distribution by reduction of capital or otherwise in respect of, any
shares of any class of capital stock of Borrower, or any warrants, permit any
Subsidiary to purchase or acquire any shares of any class of capital stock of,
or warrants issued by, Borrower, make any distribution to stockholders or set
aside any funds for any such purpose, and not prepay, purchase or redeem any
Indebtedness for Borrowed Money other than the

 

58

--------------------------------------------------------------------------------


 

Obligations; provided, however, if no Default exists or would result from the
payment thereof, Borrowers may make payments to GPX (a) for taxes due in
connection with the operations of Borrower and (b) for payments permitted under
Section 6.2.7(g).

 

6.2.6                        Indebtedness.

 

No Borrower will, and no Borrower will permit any Subsidiary to, create, incur,
assume or suffer to exist any Indebtedness for Borrowed Money, or permit any
Subsidiary to do so, except:

 

(a)           the Obligations;

 

(b)           accounts payable arising in the ordinary course;

 

(c)           Indebtedness secured by Permitted Liens;

 

(d)           Subordinated Indebtedness;

 

(e)           Indebtedness of Subsidiaries permitted under Section 6.2.7
(Investments, Loans, etc.); and

 

(f)            Indebtedness of Borrower existing on the date hereof and
reflected on Schedule 6.2.6 attached hereto and made a part hereof.

 

6.2.7                        Investments, Loans and Other Transactions.

 

Except as otherwise provided in this Agreement, no Borrower will, and no
Borrower will permit any of its Subsidiaries to, (a) make, assume or acquire any
investment in any real property (unless used in connection with its business and
treated as a Fixed or Capital Asset of Borrower or the Subsidiary) or any
Person, whether by stock purchase, capital contribution, acquisition of
indebtedness of such Person or otherwise (including, without limitation,
investments in any joint venture or partnership), (b) guaranty or otherwise
become contingently liable for the Indebtedness or obligations of any Person,
(c) make any loans or advances, or otherwise extend credit to any Person, or
(d) enter into or participate in any transaction with any Affiliate, Guarantor
or Affiliate of Guarantor or, except in the ordinary course of business, with
the officers, directors, employees and other representatives of Borrower and/or
any Subsidiary, except:

 

(a)           any advance to an officer or employee of Borrower or any
Subsidiary for travel or other business expenses in the ordinary course of
business, provided that the aggregate amount of all such advances by Borrowers
and their Subsidiaries (taken as a whole) outstanding at any time shall not
exceed One Hundred Thousand Dollars ($100,000);

 

(b)           the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business;

 

(c)           any investment in Cash Equivalents, which are pledged to Lender as
collateral and security for the Obligations;

 

59

--------------------------------------------------------------------------------


 

(d)           trade credit extended to customers in the ordinary course of
business;

 

(e)           management fees paid to GPX in an amount not to exceed $1,000,000
in any fiscal year, provided no Event of Default exists or would result from
such payment;

 

(f)            loans made to Subsidiaries from and after the Closing Date in an
amount not to exceed $1,500,000 in the aggregate at any time outstanding; and

 

(g)           guarantees, loans, investments (including investments in joint
ventures) or advances existing on the date hereof and reflected on Schedule
6.2.7 attached hereto and made a part hereof.

 

6.2.8                        Stock of Subsidiaries.

 

Except for the dissolution of Subsidiaries in Canada and Brazil, no Borrower
will sell or otherwise dispose of any shares of capital stock of any Subsidiary
(except in connection with a merger or consolidation of a Wholly Owned
Subsidiary into Borrower or another Wholly Owned Subsidiary or with the
dissolution of any Subsidiary) or permit any Subsidiary to issue any additional
shares of its capital stock except pro rata to its stockholders.

 

6.2.9                        Subordinated Indebtedness.

 

No Borrower will, and no Borrower will permit any Subsidiary to make:

 

(a)           any payment of principal of, or interest on, any of the
Subordinated Indebtedness, if a Default or an Event of Default then exists
hereunder or would result from such payment;

 

(b)           any payment of the principal or interest due on the Subordinated
Indebtedness as a result of acceleration thereunder or a mandatory prepayment
thereunder;

 

(c)           any amendment or modification of or supplement to the documents
evidencing or securing the Subordinated Indebtedness; or

 

(d)           payment of principal or interest on the Subordinated Indebtedness
other than when due (without giving effect to any acceleration of maturity or
mandatory prepayment).

 

6.2.10                  Liens; Confessed Judgment.

 

Each Borrower agrees that it (a) will not create, incur, assume or suffer to
exist any Lien upon any of its properties or assets, whether now owned or
hereafter acquired, or permit any Subsidiary so to do, except for Liens securing
the Obligations and Permitted Liens, (b) will not agree to, assume or suffer to
exist any provision in any instrument or other document for confession of
judgment, cognovit or other similar right or remedy, (c) will not allow or
suffer

 

60

--------------------------------------------------------------------------------


 

to exist any Permitted Liens to be superior to Liens securing the Obligations,
(d) will not enter into any contracts for the consignment of goods, will not
execute or suffer the filing of any financing statements or the posting of any
signs giving notice of consignments, and will not, as a material part of its
business, engage in the sale of goods belonging to others, and (e) will not
allow or suffer to exist the failure of any Lien described in the Security
Documents to attach to, and/or remain at all times perfected on, any of the
property described in the Security Documents.

 

6.2.11                  Other Businesses.

 

No Borrower and no Subsidiary of a Borrower will engage directly or indirectly
in any business other than its current line of business described in
Section 6.1.6 (Line of Business).

 

6.2.12                  ERISA Compliance.

 

Except to the extent that the occurrence of any of the following could not
result in a material liability to Borrowers, no Borrower nor any Commonly
Controlled Entity shall:  (a) engage in or permit any “prohibited transaction”
(as defined in ERISA); (b) cause any “accumulated funding deficiency” as defined
in ERISA and/or the Internal Revenue Code; (c) terminate any Plan in a manner
which could result in the imposition of a lien on the property of Borrower
pursuant to ERISA; (d) terminate or consent to the termination of any
Multiemployer Plan; or (e) incur a complete or partial withdrawal with respect
to any Multiemployer Plan.

 

6.2.13                  Prohibition on Hazardous Materials.

 

Borrowers shall not place, manufacture or store or permit to be placed,
manufactured or stored any Hazardous Materials on any property owned, operated
or controlled by any Borrower or for which any Borrower is responsible other
than Hazardous Materials placed or stored on such property in accordance with
applicable Laws in the ordinary course of Borrowers’ business except for any
non-compliance which would not result in a material adverse effect on Borrowers.

 

6.2.14                  Method of Accounting; Fiscal Year.

 

Borrowers will not:

 

(a)           change the method of accounting employed in the preparation of any
financial statements furnished to Lender under the provisions of Section 6.1.1
(Financial Statements), unless required to conform to GAAP and on the condition
that Borrowers’ accountants shall furnish such information as Lender may request
to reconcile the changes with Borrowers’ prior financial statements.

 

(b)           change their fiscal year from a year ending on December 31.

 

61

--------------------------------------------------------------------------------


 

6.2.15                  Sale and Leaseback.

 

No Borrower or any Subsidiaries will directly or indirectly enter into any
arrangement to sell or transfer all or any substantial part of its fixed assets
and thereupon or within one (1) year thereafter rent or lease the assets so sold
or transferred.

 

6.2.16                  Disposition of Collateral.

 

No Borrower will sell, discount, allow credits or allowances, transfer, assign,
extend the time for payment on, convey, lease, assign, transfer or otherwise
dispose of the Collateral, except, prior to an Event of Default, dispositions
expressly permitted elsewhere in this Agreement, the sale of Inventory and
licensing of intellectual property in the ordinary course of business, and the
sale of unnecessary or obsolete Equipment, but only if the proceeds of the sale
of such Equipment are (a) used to purchase similar Equipment to replace the
unnecessary or obsolete Equipment or (b) immediately turned over to Lender for
application to the Obligations in accordance with the provisions of this
Agreement.

 

ARTICLE VII

DEFAULT AND RIGHTS AND REMEDIES

 

Section 7.1                                      Events of Default.

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default” under the provisions of this Agreement:

 

7.1.1                        Failure to Pay.

 

The failure of Borrowers to pay any of the Obligations as and when due and
payable in accordance with the provisions of this Agreement, the Notes and/or
any of the other Financing Documents.

 

7.1.2                        Breach of Representations and Warranties.

 

Any representation or warranty made in this Agreement or in any report,
statement, schedule, certificate, opinion (including any opinion of counsel for
Borrowers), financial statement or other document furnished in connection with
this Agreement, any of the other Financing Documents, or the Obligations, shall
prove to have been false or misleading when made (or, if applicable, when
reaffirmed) in any material respect.

 

7.1.3                        Failure to Comply with Specific Covenants.

 

The failure of Borrowers to perform, observe or comply with any covenant,
condition or agreement contained in Section 6.1.3 (Existence) or Section 6.1.7
(Insurance), which failure continues uncured for a period of thirty (30) days
after Notice from Lender to Borrowers.

 

7.1.4                        Failure to Comply with Covenants.

 

The failure of Borrowers to perform, observe or comply with any covenant,
condition or agreement contained in this Agreement not otherwise referred to in
this Section 7.1.

 

62

--------------------------------------------------------------------------------


 

7.1.5                        Default Under Other Financing Documents or
Obligations.

 

A default shall occur under any of the other Financing Documents or under any
other Obligations, and such default is not cured within any applicable grace
period provided therein.

 

7.1.6                        Receiver; Bankruptcy.

 

Any Borrower or any Subsidiary shall (a) apply for or consent to the appointment
of a receiver, trustee or liquidator of itself or any of its property, (b) admit
in writing its inability to pay its debts as they mature, (c) make a general
assignment for the benefit of creditors, (d) be adjudicated a bankrupt or
insolvent, (e) file a voluntary petition in bankruptcy or a petition or an
answer seeking or consenting to reorganization or an arrangement with creditors
or to take advantage of any bankruptcy, reorganization, insolvency, readjustment
of debt, dissolution or liquidation law or statute, or an answer admitting the
material allegations of a petition filed against it in any proceeding under any
such law, or take corporate action for the purposes of effecting any of the
foregoing, or (f) by any act indicate its consent to, approval of or
acquiescence in any such proceeding or the appointment of any receiver of or
trustee for any of its property, or suffer any such receivership, trusteeship or
proceeding to continue undischarged for a period of sixty (60) days, or (g) by
any act indicate its consent to, approval of or acquiescence in any order,
judgment or decree by any court of competent jurisdiction or any Governmental
Authority enjoining or otherwise prohibiting the operation of a material portion
of Borrower’s or any Subsidiary’s business or the use or disposition of a
material portion of Borrower’s or any Subsidiary’s assets.

 

7.1.7                        Involuntary Bankruptcy, etc.

 

An order for relief shall be entered in any involuntary case brought against any
Borrower or any Subsidiary under the Bankruptcy Code, or (b) any such case shall
be commenced against any Borrower or any Subsidiary and shall not be dismissed
within sixty (60) days after the filing of the petition, or (c) an order,
judgment or decree under any other Law is entered by any court of competent
jurisdiction or by any other Governmental Authority on the application of a
Governmental Authority or of a Person other than Borrowers or any Subsidiary
(i) adjudicating any Borrower, or any Subsidiary bankrupt or insolvent, or
(ii) appointing a receiver, trustee or liquidator of Borrower or of any
Subsidiary, or of a material portion of Borrower’s or any Subsidiary’s assets,
or (iii) enjoining, prohibiting or otherwise limiting the operation of a
material portion of any Borrower’s or any Subsidiary’s business or the use or
disposition of a material portion of any Borrower’s or any Subsidiary’s assets,
and such order, judgment or decree continues unstayed and in effect for a period
of thirty (30) days from the date entered.

 

7.1.8                        Judgment.

 

Unless adequately insured in the opinion of Lender, the entry of a final
judgment for the payment of money involving more than $1,000,000 against any
Borrower or any Subsidiary, and the failure by such Borrower or such Subsidiary
to discharge the same, or cause it to be discharged, within thirty (30) days
from the date of the order, decree or process under which or pursuant to which
such judgment was entered, or to secure a stay of execution pending appeal of
such judgment.

 

63

--------------------------------------------------------------------------------


 

7.1.9                        Execution; Attachment.

 

Any execution or attachment shall be levied against the Collateral, or any part
thereof, and such execution or attachment shall not be set aside, discharged or
stayed within thirty (30) days after the same shall have been levied.

 

7.1.10                  Default Under Other Borrowings.

 

Default shall be made with respect to any Indebtedness for Borrowed Money (other
than the Revolving Loan) with an outstanding principal amount of greater than
$500,000 if the default is a failure to pay at maturity or if the effect of such
default is to accelerate the maturity of such Indebtedness for Borrowed Money or
to permit the holder or obligee thereof or other party thereto to cause such
Indebtedness for Borrowed Money to become due prior to its stated maturity.

 

7.1.11                  Challenge to Agreements.

 

Any Borrower or Guarantor shall challenge the validity and binding effect of any
provision of any of the Financing Documents or shall state its intention to make
such a challenge of any of the Financing Documents or any of the Financing
Documents shall for any reason (except to the extent permitted by its express
terms) cease to be effective or to create a valid and perfected first priority
Lien (except for Permitted Liens) on, or security interest in, any of the
Collateral purported to be covered thereby.

 

7.1.12                  Material Adverse Change.

 

Lender in its sole discretion determines in good faith that a material adverse
change has occurred in the financial condition of Borrowers or the value of the
Collateral taken as a whole.

 

7.1.13      Contract Default, Debarment or Suspension.

 

Default shall be made under any Government Contract with, or any Government
Contract is terminated for default by, the United States or any individual
department, agency or instrumentality of the United States with which any
Borrower has contracts in the aggregate at that point in time with a value in
excess of $10,000,000, or if any Borrower is debarred or suspended, whether
temporarily or permanently, by the United States or any department, agency or
instrumentality of the United States.

 

7.1.14                  Liquidation, Termination, Dissolution, etc.

 

Any Borrower shall liquidate, dissolve or terminate its existence or shall
suspend or terminate a substantial portion of its business operations or any
change occurs in the control of any Borrower without the prior written consent
of Lender.

 

Section 7.2                                      Remedies.

 

Upon the occurrence and during the continuance of any Event of Default, Lender
may, in the exercise of its sole and absolute discretion from time to time,
exercise any one or more of the following rights, powers or remedies:

 

64

--------------------------------------------------------------------------------


 

7.2.1                        Acceleration.

 

Lender may declare any or all of the Obligations to be immediately due and
payable, notwithstanding anything contained in this Agreement or in any of the
other Financing Documents to the contrary, without presentment, demand, protest,
notice of protest or of dishonor, or other notice of any kind, all of which
Borrowers hereby waive.

 

7.2.2                        Further Advances.

 

Lender may from time to time without notice to Borrowers suspend, terminate or
limit any further advances, loans or other extensions of credit under the
Commitment, under this Agreement and/or under any of the other Financing
Documents.  Further, upon the occurrence of an Event of Default or Default
specified in Section 7.1.6 (Receiver; Bankruptcy) or Section 7.1.7 (Involuntary
Bankruptcy, etc.), the Revolving Credit Commitment and any agreement in any of
the Financing Documents to provide additional credit and/or to issue Letters of
Credit shall immediately and automatically terminate and the unpaid principal
amount of the Notes (with accrued interest thereon) and all other Obligations
then outstanding, shall immediately become due and payable without further
action of any kind and without presentment, demand, protest or notice of any
kind, all of which are hereby expressly waived by Borrowers.

 

7.2.3                        Uniform Commercial Code.

 

Lender shall have all of the rights and remedies of a secured party under the
applicable Uniform Commercial Code and other applicable Laws.  Upon demand by
Lender, Borrowers shall assemble the Collateral and make it available to Lender,
at a place designated by Lender.  Subject to the terms of any applicable leases,
Lender or its agents may without notice from time to time enter upon any
Borrower’s premises to take possession of the Collateral, to remove it, to
render it unusable, to process it or otherwise prepare it for sale, or to sell
or otherwise dispose of it.

 

Any written notice of the sale, disposition or other intended action by Lender
with respect to the Collateral which is sent by regular mail, postage prepaid,
to Borrowers at the address set forth in Section 8.1 (Notices), or such other
address of Borrowers which may from time to time be shown on Lender’s records,
at least ten (10) days prior to such sale, disposition or other action, shall
constitute commercially reasonable notice to Borrowers.  Lender may
alternatively or additionally give such notice in any other commercially
reasonable manner.  Nothing in this Agreement shall require Lender to give any
notice not required by applicable Laws.

 

If any consent, approval, or authorization of any state, municipal or other
Governmental Authority or of any other Person or of any Person having any
interest therein, should be necessary to effectuate any sale or other
disposition of the Collateral, each Borrower agrees to execute all such
applications and other instruments, and to take all other action, as may be
required in connection with securing any such consent, approval or
authorization.

 

Borrowers recognize that Lender may be unable to effect a public sale of all or
a part of the Collateral consisting of Investment Property by reason of certain
prohibitions contained in the Securities Act of 1933, as amended, and other
applicable Federal and state

 

65

--------------------------------------------------------------------------------


 

Laws.  Lender may, therefore, in its discretion, take such steps as it may deem
appropriate to comply with such Laws and may, for example, at any sale of the
Collateral consisting of securities restrict the prospective bidders or
purchasers as to their number, nature of business and investment intention,
including, without limitation, a requirement that the Persons making such
purchases represent and agree to the satisfaction of Lender that they are
purchasing such securities for their account, for investment, and not with a
view to the distribution or resale of any thereof.  Borrowers covenant and agree
to do or cause to be done promptly all such acts and things as Lender may
request from time to time and as may be necessary to offer and/or sell the
securities or any part thereof in a manner which is valid and binding and in
conformance with all applicable Laws.   Upon any such sale or disposition,
Lender shall have the right to deliver, assign and transfer to the purchaser
thereof the Collateral consisting of securities so sold.

 

7.2.4                        Specific Rights With Regard to Collateral.

 

In addition to all other rights and remedies provided hereunder or as shall
exist at law or in equity from time to time, Lender may (but shall be under no
obligation to), without notice to any Borrower, and each Borrower hereby
irrevocably appoints Lender as its attorney-in-fact, with power of substitution,
in the name of Lender and/or in the name of Borrower for the use and benefit of
Lender, but at the cost and expense of Borrowers and without notice to
Borrowers:

 

(a)           request any Account Debtor obligated on any of the Accounts to
make payments thereon directly to Lender, with Lender taking control of the
Proceeds thereof;

 

(b)           compromise, extend or renew any of the Collateral or deal with the
same as it may deem advisable;

 

(c)           make exchanges, substitutions or surrenders of all or any part of
the Collateral;

 

(d)           copy, transcribe, or remove from any place of business of any
Borrower or any Subsidiary all books, records, ledger sheets, correspondence,
invoices and documents, relating to or evidencing any of the Collateral or
without cost or expense to Lender, subject to the terms of any applicable
leases, make such use of any Borrower’s or any Subsidiary’s place(s) of business
as may be reasonably necessary to administer, control and collect the
Collateral;

 

(e)           repair, alter or supply goods if necessary to fulfill in whole or
in part the purchase order of any Account Debtor;

 

(f)            demand, collect, receipt for and give renewals, extensions,
discharges and releases of any of the Collateral;

 

(g)           institute and prosecute legal and equitable proceedings to enforce
collection of, or realize upon, any of the Collateral;

 

66

--------------------------------------------------------------------------------


 

(h)           settle, renew, extend, compromise, compound, exchange or adjust
claims in respect of any of the Collateral or any legal proceedings brought in
respect thereof;

 

(i)            endorse or sign the name of any Borrower upon any Items of
Payment, certificates of title, Instruments, Investment Property, stock powers,
documents, documents of title, financing statements, assignments, notices, or
other writing relating to or part of the Collateral and on any proof of claim in
bankruptcy against an Account Debtor;

 

(j)            clear Inventory through customs in Lender’s or, as applicable,
any Borrower’s name and to sign and deliver to customs officials powers of
attorney in any Borrower’s name for such purpose;

 

(k)           notify the Post Office authorities to change the address for the
delivery of mail to any Borrower to such address or Post Office Box as Lender
may designate and receive and open all mail addressed to such Borrower; and

 

(l)            take any other action necessary or beneficial to realize upon or
dispose of the Collateral or to carry out the terms of this Agreement.

 

7.2.5                        Application of Proceeds.

 

Any proceeds of sale or other disposition of the Collateral will be applied by
Lender to the payment first of any and all Enforcement Costs, and any balance of
such proceeds will be applied to the Obligations in such order and manner as
Lender shall determine.  If the sale or other disposition of the Collateral
fails to fully satisfy the Obligations, Borrowers shall remain liable to Lender
for any deficiency.

 

7.2.6                        Performance by Lender.

 

Lender without notice to or demand upon Borrowers and without waiving or
releasing any of the Obligations or any Default or Event of Default, may (but
shall be under no obligation to) at any time thereafter make such payment or
perform such act for the account and at the expense of Borrowers, and may enter
upon the premises of Borrowers for that purpose and take all such action thereon
as Lender may consider necessary or appropriate for such purpose, subject to the
terms of any applicable leases, and each Borrower hereby irrevocably appoints
Lender as its attorney-in-fact to do so, with power of substitution, in the name
of Lender, in the name of Borrowers or otherwise, for the use and benefit of
Lender, but at the cost and expense of Borrowers and without notice to
Borrowers.  All sums so paid or advanced by Lender together with interest
thereon from the date of payment, advance or incurring until paid in full at the
Post-Default Rate and all costs and expenses, shall be deemed part of the
Enforcement Costs, shall be paid by Borrowers to Lender on demand, and shall
constitute and become a part of the Obligations.

 

67

--------------------------------------------------------------------------------


 

7.2.7                        Other Remedies.

 

Lender may from time to time proceed to protect or enforce its rights by an
action or actions at law or in equity or by any other appropriate proceeding,
whether for the specific performance of any of the covenants contained in this
Agreement or in any of the other Financing Documents, or for an injunction
against the violation of any of the terms of this Agreement or any of the other
Financing Documents, or in aid of the exercise or execution of any right, remedy
or power granted in this Agreement, the Financing Documents, and/or applicable
Laws.  Lender is authorized to offset and apply to all or any part of the
Obligations all moneys, credits and other property of any nature whatsoever of
Borrowers now or at any time hereafter in the possession of, in transit to or
from, under the control or custody of, or on deposit with, Lender or any
Affiliate of Lender.

 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.1                                      Notices.

 

All notices, requests and demands to or upon the parties to this Agreement shall
be in writing and shall be deemed to have been given or made when delivered by
hand on a Business Day, or five (5) days after the date when deposited in the
mail, postage prepaid by registered or certified mail, return receipt requested,
or when sent by overnight courier, on the Business Day next following the day on
which the notice is delivered to such overnight courier, addressed as follows:

 

Borrowers:

 

General Physics Corporation

 

 

6095 Marshalee Drive

 

 

Suite 300

 

 

Elkridge, Maryland 21075

 

 

Attention:        Sharon Esposito-Mayer

 

 

 

with a copy to:

 

General Physics Corporation

 

 

6095 Marshalee Drive

 

 

Suite 300

 

 

Elkridge, Maryland 21075

 

 

Attention:        Kenneth L. Crawford

 

 

 

Lender:

 

Wachovia Bank, National Association

 

 

MD4305

 

 

7 Saint Paul Street, 2nd Floor

 

 

Baltimore, Maryland 21202

 

 

Attention:        Lucy C. Campbell

 

 

 

with a copy to:

 

Kathleen M. Donahue, Esquire

 

 

Troutman Sanders LLP

 

 

1660 International Drive, Suite 600

 

 

McLean, Virginia 22102

 

68

--------------------------------------------------------------------------------


 

By written notice, each party to this Agreement may change the address to which
notice is given to that party, provided that such changed notice shall include a
street address to which notices may be delivered by overnight courier in the
ordinary course on any Business Day.

 

Section 8.2                                      Amendments; Waivers.

 

This Agreement and the other Financing Documents may not be amended, modified,
or changed in any respect except by an agreement in writing signed by Lender and
Borrowers.  No waiver of any provision of this Agreement or of any of the other
Financing Documents or consent to any departure by Borrowers therefrom, shall in
any event be effective unless the same shall be in writing signed by Lender.  No
course of dealing between Borrowers and Lender and no act or failure to act from
time to time on the part of Lender shall constitute a waiver, amendment or
modification of any provision of this Agreement or any of the other Financing
Documents or any right or remedy under this Agreement, under any of the other
Financing Documents or under applicable Laws.

 

Without implying any limitation on the foregoing:

 

(a)           Any waiver or consent shall be effective only in the specific
instance, for the terms and purpose for which given, subject to such conditions
as Lender may specify in any such instrument.

 

(b)           No waiver of any Default or Event of Default shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereto.

 

(c)           No notice to or demand on Borrowers in any case shall entitle
Borrowers to any other or further notice or demand in the same, similar or other
circumstance.

 

(d)           No failure or delay by Lender to insist upon the strict
performance of any term, condition, covenant or agreement of this Agreement or
of any of the other Financing Documents, or to exercise any right, power or
remedy consequent upon a breach thereof, shall constitute a waiver, amendment or
modification of any such term, condition, covenant or agreement or of any such
breach or preclude Lender from exercising any such right, power or remedy at any
time or times.

 

(e)           By accepting payment after the due date of any amount payable
under this Agreement or under any of the other Financing Documents, Lender shall
not be deemed to waive the right either to require prompt payment when due of
all other amounts payable under this Agreement or under any of the other
Financing Documents, or to declare a default for failure to effect such prompt
payment of any such other amount.

 

Section 8.3                                      Cumulative Remedies.

 

The rights, powers and remedies provided in this Agreement and in the other
Financing Documents are cumulative, may be exercised concurrently or separately,
may be exercised from

 

69

--------------------------------------------------------------------------------


 

time to time and in such order as Lender shall determine, subject to the
provisions of this Agreement, and are in addition to, and not exclusive of,
rights, powers and remedies provided by existing or future applicable Laws.  In
order to entitle Lender to exercise any remedy reserved to it in this Agreement,
it shall not be necessary to give any notice, other than such notice as may be
expressly required in this Agreement.  Without limiting the generality of the
foregoing and subject to the terms of this Agreement, Lender may:

 

(a)           proceed against any Borrower with or without proceeding against
any other Person (including, without limitation, Guarantor) who may be liable
(by endorsement, guaranty, indemnity or otherwise) for all or any part of the
Obligations;

 

(b)           proceed against any Borrower with or without proceeding under any
of the other Financing Documents or against any Collateral or other collateral
and security for all or any part of the Obligations;

 

(c)           without reducing or impairing the obligation of any Borrower and
without notice, release or compromise with any guarantor or other Person liable
for all or any part of the Obligations under the Financing Documents or
otherwise;

 

(d)           without reducing or impairing the obligations of any Borrower and
without notice thereof:

 

(I)            FAIL TO PERFECT THE LIEN IN ANY OR ALL COLLATERAL OR TO RELEASE
ANY OR ALL THE COLLATERAL OR TO ACCEPT SUBSTITUTE COLLATERAL;

 

(II)           APPROVE THE MAKING OF ADVANCES UNDER THE REVOLVING LOAN UNDER
THIS AGREEMENT;

 

(III)          WAIVE ANY PROVISION OF THIS AGREEMENT OR THE OTHER FINANCING
DOCUMENTS;

 

(IV)          EXERCISE OR FAIL TO EXERCISE RIGHTS OF SET-OFF OR OTHER RIGHTS; OR

 

(e)           accept partial payments or extend from time to time the maturity
of all or any part of the Obligations.

 

Section 8.4                                      Severability.

 

In case one or more provisions, or part thereof, contained in this Agreement or
in the other Financing Documents shall be invalid, illegal or unenforceable in
any respect under any Law, then without need for any further agreement, notice
or action:

 

70

--------------------------------------------------------------------------------


 

(a)           the validity, legality and enforceability of the remaining
provisions shall remain effective and binding on the parties thereto and shall
not be affected or impaired thereby;

 

(b)           the obligation to be fulfilled shall be reduced to the limit of
such validity;

 

(c)           if such provision or part thereof pertains to repayment of the
Obligations, then, at the sole and absolute discretion of Lender, all of the
Obligations of Borrowers to Lender shall become immediately due and payable; and

 

(d)           if the affected provision or part thereof does not pertain to
repayment of the Obligations, but operates or would prospectively operate to
invalidate this Agreement in whole or in material part, then such provision or
part thereof only shall be void, and the remainder of this Agreement shall
remain operative and in full force and effect.

 

Section 8.5                                      Assignments by Lender.

 

Lender may, without notice to or consent of Borrowers, assign to any Person
(each an “Assignee” and collectively, the “Assignees”) all or a portion of the
Commitment; provided, however, prior to any sale of the Loan, or any portion
thereof, to an institution organized under the laws of a foreign jurisdiction,
so long as no Event of Default exists and is continuing, Lender will provide
notice to Borrowers and Borrowers will have the right to approve or disapprove
the sale which approval shall not be unreasonably withheld, conditioned, or
delayed, and provided further, however, that the notice and consent right
provided to Borrowers in the foregoing clause will only apply to the sale of an
interest in the Loan as part of a portfolio management sale by Lender, and not
any sale of Lender itself.  Lender and its Assignee shall notify Borrowers in
writing of the date on which the assignment is to be effective (the “Adjustment
Date”).  On or before the Adjustment Date, Lender, Borrowers and the Assignee
shall execute and deliver a written assignment agreement in a form acceptable to
Lender, which shall constitute an amendment to this Agreement to the extent
necessary to reflect such assignment.  Upon the request of Lender following an
assignment made in accordance with this Section 8.5, Borrowers shall issue new
Notes to Lender and its Assignee reflecting such assignment, in exchange for the
existing Notes held by Lender.

 

In addition, notwithstanding the foregoing, Lender may at any time pledge all or
any portion of Lender’s rights under this Agreement, the Commitment or the
Obligations to a Federal Reserve Bank.

 

Section 8.6                                      Participations by Lender.

 

Lender may at any time sell to one or more financial institutions participating
interests in any of Lender’s Obligations or Commitment; provided, however, that
(a) no such participation shall relieve Lender from its obligations under this
Agreement or under any of the other Financing Documents to which it is a party,
(b) Lender shall remain solely responsible for the performance of its
obligations under this Agreement and under all of the other Financing

 

71

--------------------------------------------------------------------------------


 

Documents to which it is a party, and (c) Borrowers shall continue to deal
solely and directly with Lender in connection with Lender’s rights and
obligations under this Agreement and the other Financing Documents.  A
participant shall have no rights vis-à-vis Borrowers under this Agreement.

 

Section 8.7                                      Disclosure of Information by
Lender.

 

Subject to the provisions of Section 8.21 (Confidentiality), in connection with
any sale, transfer, assignment or participation by Lender in accordance with
Section 8.5 (Assignments by Lender) or Section 8.6 (Participations by Lender),
Lender shall have the right to disclose to any actual or potential purchaser,
assignee, transferee or participant all financial records, information, reports,
financial statements and documents obtained in connection with this Agreement
and/or any of the other Financing Documents or otherwise.

 

Section 8.8                                      Successors and Assigns.

 

This Agreement and all other Financing Documents shall be binding upon and inure
to the benefit of Borrowers and Lender and their respective successors and
assigns, except that Borrowers shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of Lender.

 

Section 8.9                                      Continuing Agreements.

 

All covenants, agreements, representations and warranties made by Borrowers in
this Agreement, in any of the other Financing Documents, and in any certificate
delivered pursuant hereto or thereto shall survive the making by Lender of the
Revolving Loan, the issuance of Letters of Credit and the execution and delivery
of the Notes, shall be binding upon Borrowers regardless of how long before or
after the date hereof any of the Obligations were or are incurred, and shall
continue in full force and effect so long as any of the Obligations are
outstanding and unpaid.  From time to time upon Lender’s request, and as a
condition of the release of any one or more of the Security Documents, Borrowers
and other Persons obligated with respect to the Obligations shall provide Lender
with such acknowledgments and agreements as Lender may require to the effect
that there exists no defenses, rights of setoff or recoupment, claims,
counterclaims, actions or causes of action of any kind or nature whatsoever in
connection with the Obligations against Lender and/or any of its agents and
others, or to the extent there are, the same are waived and released.

 

Section 8.10                                Enforcement Costs.

 

Borrowers shall pay to Lender on demand all Enforcement Costs, together with
interest thereon from the earlier of the date incurred or advanced until paid in
full at a per annum rate of interest equal at all times to the Post-Default
Rate.  Enforcement Costs shall be payable on demand.  Without implying any
limitation on the foregoing, Borrowers shall pay, as part of the Enforcement
Costs, upon demand any and all stamp and other Taxes and fees payable or
determined to be payable in connection with the execution and delivery of this
Agreement and the other Financing Documents and to save Lender harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or omission to pay any Taxes or fees referred to in this Section.  The
provisions of this Section shall survive the execution and

 

72

--------------------------------------------------------------------------------


 

delivery of this Agreement, the repayment of the other Obligations and shall
survive the termination of this Agreement.

 

Section 8.11                                Applicable Law; Jurisdiction.

 

8.11.1                  Applicable Law.

 

Borrowers and Lender acknowledge and agree that this Agreement shall be governed
by the Laws of the State.

 

8.11.2                  Submission to Jurisdiction.

 

Each Borrower irrevocably submits to the jurisdiction of any state or federal
court sitting in the State over any suit, action or proceeding arising out of or
relating to this Agreement or any of the other Financing Documents.  Each
Borrower irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.  Final judgment in any such suit, action or proceeding
brought in any such court shall be conclusive and binding upon Borrower and may
be enforced in any court in which Borrower is subject to jurisdiction, by a suit
upon such judgment, provided that service of process is effected upon Borrower
in one of the manners specified in this Section or as otherwise permitted by
applicable Laws.

 

8.11.3                  Service of Process.

 

Each Borrower hereby consents to process being served in any suit, action or
proceeding of the nature referred to in this Section by the mailing of a copy
thereof by registered or certified mail, postage prepaid, return receipt
requested, to Borrower at Borrower’s address designated in or pursuant to
Section 8.1 (Notices).  Each Borrower irrevocably agrees that such service
(y) shall be deemed in every respect effective service of process upon Borrower
in any such suit, action or proceeding, and (z) shall, to the fullest extent
permitted by law, be taken and held to be valid personal service upon Borrower. 
Nothing in this Section shall affect the right of Lender to serve process in any
manner otherwise permitted by law or limit the right of Lender otherwise to
bring proceedings against Borrower in the courts of any jurisdiction or
jurisdictions.

 

Section 8.12                                Duplicate Originals and
Counterparts.

 

This Agreement may be executed in any number of duplicate originals or
counterparts, each of such duplicate originals or counterparts shall be deemed
to be an original and all taken together shall constitute but one and the same
instrument.

 

Section 8.13                                Headings.

 

The headings in this Agreement are included herein for convenience only, shall
not constitute a part of this Agreement for any other purpose, and shall not be
deemed to affect the meaning or construction of any of the provisions hereof.

 

73

--------------------------------------------------------------------------------


 

Section 8.14                                No Agency.

 

Nothing herein contained shall be construed to constitute any Borrower as
Lender’s agent for any purpose whatsoever or to permit any Borrower to pledge
any of the credit of Lender.  Lender shall not be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof, unless as
a result of Lender’s gross negligence or willful misconduct.  Lender shall not,
by anything herein or in any of the Financing Documents or otherwise, assume any
of Borrowers’ obligations under any contract or agreement assigned to Lender,
and Lender shall not be responsible in any way for the performance by Borrowers
of any of the terms and conditions thereof.

 

Section 8.15                                Date of Payment.

 

Should the principal of or interest on the Notes become due and payable on other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and in the case of principal, interest shall be payable
thereon at the rate per annum specified in the  Notes during such extension.

 

Section 8.16                                Entire Agreement.

 

This Agreement is intended by Lender and Borrowers to be a complete, exclusive
and final expression of the agreements contained herein.  Neither Lender nor
Borrowers shall hereafter have any rights under any prior agreements pertaining
to the matters addressed by this Agreement but shall look solely to this
Agreement for definition and determination of all of their respective rights,
liabilities and responsibilities under this Agreement.

 

Section 8.17                                Waiver of Trial by Jury.

 

BORROWERS AND LENDER HEREBY JOINTLY AND SEVERALLY WAIVE TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO WHICH BORROWERS AND LENDER MAY BE PARTIES, ARISING OUT
OF OR IN ANY WAY PERTAINING TO (A) THIS AGREEMENT, (B) ANY OF THE FINANCING
DOCUMENTS, OR (C) THE COLLATERAL.  THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY
JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING
CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS AGREEMENT.

 

This waiver is knowingly, willingly and voluntarily made by Borrowers and
Lender, and Borrowers and Lender hereby represent that no representations of
fact or opinion have been made by any individual to induce this waiver of trial
by jury or to in any way modify or nullify its effect.  Borrowers and Lender
further represent that they have been represented in the signing of this
Agreement and in the making of this waiver by independent legal counsel,
selected of their own free will, and that they have had the opportunity to
discuss this waiver with counsel.

 

Section 8.18           LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES.

 

EACH OF THE PARTIES HERETO, INCLUDING THE LENDER BY ACCEPTANCE HEREOF, AGREES
THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR
CONTROVERSY BETWEEN OR AMONG THEM

 

74

--------------------------------------------------------------------------------


 

THAT MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE OTHER
FINANCING DOCUMENTS OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN OR AMONG THEM OR
THE OBLIGATIONS EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY
HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER FOR, (1) INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY DAMAGES.  EACH OF THE PARTIES
HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY
MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY SUCH
PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS RESOLVED BY ARBITRATION,
MEDIATION, JUDICIALLY OR OTHERWISE.

 

Section 8.19                                Liability of Lender.

 

Borrowers hereby agree that Lender shall not be chargeable for any negligence,
mistake, act or omission of any accountant, examiner, agency or attorney
employed by Lender in making examinations, investigations or collections, or
otherwise in perfecting, maintaining, protecting or realizing upon any lien or
security interest or any other interest in the Collateral or other security for
the Obligations.

 

By inspecting the Collateral or any other properties of Borrowers or by
accepting or approving anything required to be observed, performed or fulfilled
by Borrowers or to be given to Lender pursuant to this Agreement or any of the
other Financing Documents, Lender shall not be deemed to have warranted or
represented the condition, sufficiency, legality, effectiveness or legal effect
of the same, and such acceptance or approval shall not constitute any warranty
or representation with respect thereto by Lender.

 

Section 8.20                                Indemnification.

 

Each Borrower agrees to indemnify and hold harmless, Lender, Lender’s parent and
Affiliates and Lender’s parent’s and Affiliates’ officers, directors,
shareholders, employees and agents (each an “Indemnified Party,” and
collectively, the “Indemnified Parties”), from and against any and all claims,
liabilities, losses, damages, costs and expenses (whether or not such
Indemnified Party is a party to any litigation), including without limitation,
reasonable attorney’s fees and costs and costs of investigation, document
production, attendance at depositions or other discovery, incurred by any
Indemnified Party with respect to, arising out of or as a consequence of
(a) this Agreement or any of the other Financing Documents, including without
limitation, any failure of Borrowers to pay when due (at maturity, by
acceleration or otherwise) any principal, interest, fee or any other amount due
under this Agreement or the other Financing Documents, or any other Event of
Default (b) the use by Borrowers of any proceeds advanced hereunder; (c) the
transactions contemplated hereunder; or (d) any claim, demand, action or cause
of action being asserted against (i) any Borrower or any Affiliates by any other
Person, or (ii) any Indemnified Party by any Borrower in connection with the
transactions contemplated hereunder.  Notwithstanding anything herein or
elsewhere to the contrary, no Borrower shall be obligated to indemnify or hold
harmless any Indemnified Party from any liability, loss or damage resulting from
the gross negligence, willful misconduct or unlawful actions of such Indemnified
Party.  Any amount payable to Lender under this Section will bear interest at
the Post-Default Rate from the due date until paid.

 

75

--------------------------------------------------------------------------------


 

Section 8.21           Confidentiality.

 

Lender understands that some of the information furnished to it pursuant to this
Agreement and the other Financing Documents may be received by it prior to the
time that such information shall have been made public, and Lender hereby agrees
that it will keep, and will direct its officers and employees to keep, all the
information provided to it pursuant to this Agreement and the other Financing
Documents confidential prior to its becoming public subject, however, to
(a) disclosure to officers, directors, employees, representatives, agents,
auditors, consultants, advisors, lawyers and Affiliates of Lender, in the
ordinary course of business, (b) disclosure to such officers, directors,
employees, agents and representatives of a prospective assignee or participant
as need to know such information in connection with the evaluation of a possible
participation in the Commitment (who will be informed of the confidential nature
of the material), or (c) the obligations of Lender or a participant under
applicable Law, or pursuant to subpoenas or other legal process, to make
information available to governmental agencies and examiners or to others and
the right of Lender to use such information in proceedings to enforce their
rights and remedies hereunder or under any other Financing Documents or in any
proceeding against Lender in connection with this Agreement or under any other
Financing Document or the transactions contemplated hereunder or thereunder.

 

Notwithstanding the foregoing, each of Lender, Borrowers and any assignee or
participant hereunder (and each employee, representative or other agent of such
parties) may disclose to any and all Persons, without limitation of any kind,
the tax treatment and any facts that may be relevant to the tax structure of the
transaction; provided, however, that no such Person shall disclose any
information that is not relevant to understanding the tax treatment and
structure of the transaction (including the identity of any party and any
information that could lead another to determine the identity of any party), or
any information to the extent that such disclosure could result in a violation
of any federal or state securities law or any stock exchange regulation.

 

Section 8.22           Patriot Act Notice.

 

To help fight the funding of terrorism and money laundering activities, Federal
law requires all financial institutions to obtain, verify, and record
information that identifies each person who opens an account.  For purposes of
this section, account shall be understood to include loan accounts.

 

Section 8.23           Compliance with Laws.

 

No Borrower is a Sanctioned Person and no Borrower has any of its assets in a
Sanctioned Country or does business in or with, or derives any of its operating
income from investments in or transactions with, Sanctioned Persons or
Sanctioned Countries in violation of economic sanctions administered by OFAC. 
The proceeds from the Credit Facilities will not be used to fund any operations
in, finance any investments or activities in, or make any payments to, a
Sanctioned Person or a Sanctioned Country.

 

76

--------------------------------------------------------------------------------


 

Section 8.24           Electronic Transmission of Data.

 

Lender and Borrowers agree that certain data related to the Credit Facilities
(including confidential information, documents, applications and reports) may be
transmitted electronically, including transmission over the Internet.  This data
may be transmitted to, received from or circulated among agents and
representatives of Borrowers and/or Lender and their Affiliates and other
Persons involved with the subject matter of this Agreement.  Borrowers
acknowledge and agree that (a) there are risks associated with the use of
electronic transmission and that Lender does not control the method of
transmittal or service providers, (b) Lender has no obligation or responsibility
whatsoever and assumes no duty or obligation for the security, receipt or third
party interception of any such transmission, and (c) Borrowers will release,
hold harmless and indemnify Lender from any claim, damage or loss, including
that arising in whole or part from Lender’s strict liability or sole,
comparative or contributory negligence, which is related to the electronic
transmission of data.

 

IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Agreement under their respective seals as of the day and year first written
above.

 

WITNESS OR ATTEST:

 

GENERAL PHYSICS CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Sharon Esposito-Mayer

(Seal)

 

 

 

Sharon Esposito-Mayer

 

 

 

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

WITNESS:

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lucy C. Campbell

(Seal)

 

 

 

Lucy C. Campbell

 

 

 

Senior Vice President

 

77

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

A.            Additional Borrower Joinder Supplement

 

B.            Revolving Credit Note

 

C.            Form of Compliance Certificate

 

78

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES

 

Schedule 4.1.10

 

Litigation

 

 

 

Schedule 4.1.13

 

Other Indebtedness

 

 

 

Schedule 4.1.18

 

Employee Relations

 

 

 

Schedule 4.1.20

 

Permitted Liens

 

 

 

Schedule 6.2.6

 

Indebtedness

 

 

 

Schedule 6.2.7

 

Investments, Loans and Other Transactions

 

--------------------------------------------------------------------------------